 

Exhibit 10.12

 



 



 

  

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY

 

AND

 

BAYONNE INDUSTRIES, INC.,
IMTT-BAYONNE, AND
IMTT-BC

 

 



 

LOAN AGREEMENT

 

 



 

Relating to

 

$36,300,000

New Jersey Economic Development Authority

Revenue Refunding Bonds

(IMTT-Bayonne Project)

Series 2015

 

 



 

Dated as of May 1, 2015

 

The interest of the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY (the “Authority”)
in this Loan Agreement has been assigned (except for “Reserved Rights” defined
in this Loan Agreement) pursuant to the Indenture of Trust dated as of the date
hereof from the Authority to U.S. BANK NATIONAL ASSOCIATION, as trustee (the
“Trustee”), and is subject to the security interest of the Trustee thereunder.

 



 



 

 

 

 

 

LOAN AGREEMENT

 

TABLE OF CONTENTS

 

(This Table of Contents is not a part of the Loan Agreement and is only for
convenience of reference.)

 

ARTICLE I DEFINITIONS 3       Section 1.01 Definitions. 3 Section 1.02 Uses of
Phrases. 8       ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES 9      
Section 2.01 Representations, Covenants and Warranties of the Authority. 9
Section 2.02 Representations, Covenants and Warranties of the Company. 10
Section 2.03 Tax-Exempt Status of the Bonds. 12 Section 2.04 Notice of
Determination of Taxability. 12       ARTICLE III ACQUISITION AND CONSTRUCTION
OF THE PROJECT; ISSUANCE OF THE BONDS 13       Section 3.01 Agreement to Refund
the Refunded Bonds. 13 Section 3.02 Agreement to Issue the Bonds; Application of
Bond Proceeds. 13 Section 3.03 Disbursements from the Project Fund. 13 Section
3.04 Furnishing Documents to the Trustee. 14 Section 3.05 Company Required to
Pay in Event Project Fund Insufficient. 14 Section 3.06 Special Arbitrage
Certifications. 15       ARTICLE IV LOAN PROVISIONS; SUBSTITUTE CREDIT FACILITY
16       Section 4.01 Loan of Proceeds. 16 Section 4.02 Amounts Payable. 16
Section 4.03 Obligations of Company Unconditional. 19 Section 4.04 Assignment to
Trustee. 20 Section 4.05 Additional Amounts Payable by the Company. 20 Section
4.06 Limitation of Liability. 20 Section 4.07 Substitute Credit Facility. 21
Section 4.08 Substitute Confirming Letter of Credit. 21       ARTICLE V
PREPAYMENT AND REDEMPTION 22       Section 5.01 Prepayment and Redemption. 22  
    ARTICLE VI SPECIAL COVENANTS 23       Section 6.01 Condition of the Prior
Project. 23 Section 6.02 Access to the Project. 24 Section 6.03 Further
Assurances and Corrective Instruments. 24 Section 6.04 Authority and Company
Representatives. 24 Section 6.05 Financing Statements. 24 Section 6.06 Covenant
to Provide Ongoing Disclosure. 24

 

i

 

 

Section 6.07 Notice of Control. 24 Section 6.08 Acknowledgement and Covenant
Regarding Commercial Paper or Long Term Period. 25 Section 6.09 Environmental
Matters. 25 Section 6.10 Tax Covenants. 25 Section 6.11 Public Purpose
Covenants. 29 Section 6.12 Agreement Not to Change the Prior Project. 29 Section
6.13 Certificates of No Default and Other Information. 30 Section 6.14 Costs and
Expenses. 30 Section 6.15 Maintain Existence; Covenant Against Sale and Removal.
31 Section 6.16 Governmental Approvals. 31 Section 6.17 Prohibited Facilities.
31 Section 6.18 Compliance with Authority Requests. 31 Section 6.19 Project
Occupant Applications. 32 Section 6.20 Project Sign. 32 Section 6.21 Advances by
Authority. 32 Section 6.22 Affirmative Action and Prevailing Wage Regulations.
32 Section 6.23 Relocation of the Prior Project. 34 Section 6.24 Compliance with
Laws. 34       ARTICLE VII ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION;
REDEMPTION 35       Section 7.01 Assignment, Selling and Leasing. 35 Section
7.02 Release and Indemnification Covenants. 35 Section 7.03 Authority to Grant
Security Interest to Trustee. 36 Section 7.04 Property Insurance Required. 37
Section 7.05 Liability Coverages Required. 37 Section 7.06 General Insurance
Provisions. 38 Section 7.07 Damage, Destruction or Condemnation. 39 Section 7.08
Indemnification of Trustee. 40       ARTICLE VIII DEFAULTS AND REMEDIES 41      
Section 8.01 Defaults Defined. 41 Section 8.02 Remedies on Default. 42 Section
8.03 Additional Authority Remedies on Default. 43 Section 8.04 No Remedy
Exclusive. 43 Section 8.05 Agreement to Pay Attorneys’ Fees and Expenses. 44
Section 8.06 No Additional Waiver Implied by One Waiver. 44 Section 8.07 Default
by Authority - Limited Liability. 44       ARTICLE IX MISCELLANEOUS 46      
Section 9.01 Term of Agreement. 46 Section 9.02 Notices. 46 Section 9.03 Binding
Effect. 47 Section 9.04 Severability. 47 Section 9.05 Amounts Remaining in
Funds. 47 Section 9.06 Amendments, Changes and Modifications. 47

 

ii

 

 

Section 9.07 Execution in Counterparts. 47 Section 9.08 Applicable Law. 47
Section 9.09 Captions. 47 Section 9.10 Survival of Authority Reserved Rights. 48
Section 9.11 Company Representative. 48 Section 9.12 Intention of Parties. 48
Section 9.13 Company to Perform Certain Covenants Under Indenture. 48 Section
9.14 Amendments to Law. 48 Section 9.15 Right to Cure Defaults Under Indenture.
49 Section 9.16 Application of New Jersey Contractual Liability Act. 49

 

EXHIBIT A – [Reserved]

EXHIBIT B – Form of Requisition

EXHIBIT C – Addendum to Construction Contract

EXHIBIT D – Contractor’s Certificate and Agreement

EXHIBIT E – Contractor’s Completion Certificate

 

iii

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of May 1, 2015 (this “Agreement”), among the New
Jersey Economic Development Authority (the “Authority”), a public body corporate
and politic constituting an instrumentality of the State of New Jersey (the
“State”), and BAYONNE INDUSTRIES, INC. (“BI”), a New Jersey corporation,
IMTT-BAYONNE (“IBA”), a Delaware partnership, and IMTT-BC (“IBC”), a Delaware
partnership, a partnership organized and existing under the laws of the State of
Delaware (jointly, severally and collectively, the “Company”);

 

WITNESSETH:

 

WHEREAS, the New Jersey Economic Development Authority Act, constituting Chapter
80 of the Pamphlet Laws of 1974 of the State, approved on August 7, 1974, as
amended and supplemented (the “Act”), declares it to be in the public interest
and to be the policy of the State to foster and promote the economy of the
State, increase opportunities for gainful employment and improve living
conditions, assist in the economic development or redevelopment of political
subdivisions within the State, and otherwise contribute to the prosperity,
health and general welfare of the State and its inhabitants by inducing
manufacturing, industrial, commercial, recreational, retail, service and other
employment promoting enterprises by making available financial assistance to
locate, remain or expand within the State; and

 

WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit to such employment promoting enterprises by making loans upon such
terms and conditions and in such manner as it may deem proper for such
consideration and upon such terms and conditions as the Authority may determine
to be reasonable; and

 

WHEREAS, the Authority previously issued its (i) Variable Rate Demand Revenue
Refunding Bonds (El Dorado Terminals Company Project) Series 1999B (the “1999
Bonds”); and (ii) Dock Facility Revenue Refunding Bonds (Bayonne/IMTT-Bayonne
Project), Series 1993A, Dock Facility Revenue Refunding Bonds
(Bayonne/IMTT-Bayonne Project), Series 1993B and Dock Facility Revenue Refunding
Bonds (Bayonne/IMTT-Bayonne Project), Series 1993C (collectively the “1993
Bonds” and, together with the 1999 Bonds, the “Refunded Bonds”); and

 

WHEREAS, the Authority loaned the proceeds of the Refunded Bonds to one or more
of BI, IBA and IBC, such proceeds having been used by the Company (i) in the
case of the 1999 Bonds, as part of a series of refundings of Authority bond
issues that originally financed the costs of certain dock and wharf facilities
which comprise a storage and distribution terminal for chemical products
consisting of storage tanks, a warehouse, an office building and ancillary
equipment needed to safely unload, store and load products from and to ships,
barges, drums, tanks, railroad cars and trucks, and (ii) in the case of the 1993
Bonds, to finance the acquisition, construction and rehabilitation of the dock
and wharf facilities and related infrastructure, including the improvement and
repair of storage tanks for petroleum products, all located in the City of
Bayonne, in the County of Hudson, New Jersey (collectively, the “Prior
Project”); and

 

 

 

 

WHEREAS, in furtherance of the purposes of the Act and as an inducement to the
Company to undertake a project (the “Project”) consisting of the current
refunding of the Refunded Bonds, the Authority has duly accepted the application
of the Company, dated November 14, 2014 (the “Application”), for assistance in
the financing of the Project by resolution duly adopted by the Authority on
December 9, 2014 (the “Bond Resolution”); and

 

WHEREAS, in order to finance a portion of the costs of the Project, the
Authority has duly authorized the issuance of its Revenue Refunding Bonds
(IMTT-Bayonne Project), Series 2015 (the “Bonds”) pursuant to (i) the Act, (ii)
the Bond Resolution, and (iii) the Indenture, dated as of May 1, 2015 (the
“Indenture”), by and between the Authority and U.S. Bank National Association,
as trustee (the “Trustee”); and

 

WHEREAS, the proceeds of the Bonds will be applied towards the costs of the
Project incurred by the Company; and

 

WHEREAS, the proceeds of the Bonds will be loaned by the Authority to the
Company, jointly and severally, pursuant to the terms of this Agreement; and

 

WHEREAS, the principal, redemption price, purchase price, and interest on the
Bonds and other amounts due under the Indenture shall be payable from loan
repayments and all additional sums payable jointly and severally by the Company
pursuant to, and secured by, this Agreement; and

 

WHEREAS, contemporaneously with the issuance of the Bonds, the Authority will
assign its rights under this Agreement to the Trustee, subject to the Reserved
Rights (as hereinafter defined); and

 

WHEREAS, the Bonds shall be special, limited obligations of the Authority,
payable solely from the revenues or other receipts, funds or moneys to be
derived by the Authority under this Agreement, and from the earnings on all of
the amounts held by the Trustee under the Indenture (except the Rebate Fund);
and

 

WHEREAS, the execution and delivery of this Agreement have been duly authorized
by the Authority and the Company and all conditions, acts and things necessary
and required by the Constitution and statutes of the State or otherwise, to
exist, to have happened, or to have been performed precedent to and in the
execution and delivery of this Agreement and in the issuance of the Bonds
authorized in the Indenture, do exist, have happened and have been performed in
regular form, time and manner.

 

NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Authority and
the Company, each binding itself, its successors and assigns, do mutually
promise, covenant and agree as follows, provided that in the performance of the
agreements of the Authority herein contained, any obligation it may incur for
the payment of money shall not be an obligation, debt or liability of the State
or any political subdivision thereof and neither the State nor any such
political subdivision shall be liable on any obligation so incurred, but any
such obligation shall be payable solely out of the revenues or other receipts,
funds or moneys to be derived by the Authority under this Agreement or the
Indenture, and from the earnings on all amounts held by the Trustee under the
Indenture (except the Rebate Fund) or as otherwise limited by the terms of the
Indenture:

 

2

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01   Definitions.

 

All capitalized, undefined terms used herein shall have the same meanings as
used in Article I of the hereinafter defined Indenture or in the recitals to
this Agreement, as applicable. In addition, the following words and phrases
shall have the following meanings:

 

“Administrative Agent” means SunTrust Bank, or its permitted assigns and
successors, as Administrative Agent under the Revolving Credit Agreement.

 

“Affirmative Action Program” means the provisions of the Act, the resolutions,
rules and regulations of the Authority, as adopted, amended and supplemented
from time to time to the Date of Issuance, requiring that the Company and all
contractors make a good faith effort to hire minority workers or to cause
minority workers to be hired, for the performance of construction contracts in
fulfillment of the minority employment goals fixed by the Authority, and that
the Company and all contractors file such certificates, reports and records and
do other prescribed acts as are necessary to demonstrate and assure compliance.

 

“Application” means the Company’s Application for Refunding Bonds submitted to
the Authority, as amended.

 

“Bond Documents” means the Indenture, this Agreement, the Representation Letter
and the Arbitrage Certificate.

 

“Company Representative” means (a) the Person or Persons authorized to act on
behalf of the Company by the governing body of the Company as set forth in a
written certificate furnished to the Authority and the Trustee on or prior to
the Date of Issuance, or (b) such other Person at the time and from time to time
designated by written certificate furnished to the Authority and the Trustee, in
each case, containing the specimen signature of such Person and signed on behalf
of the Company by a Company Representative. Such certificate may designate an
alternate or alternates who may act as a Company Representative.

 

“Company’s Completion Certificate” shall have the meaning set forth in Section
6.06(ii) of the Indenture.

 

“Completion Date” means the date of substantial completion of the construction
of any rebuilding, replacement, repair or restoration of the Prior Project as
such date shall be certified as provided in Section 6.06(ii) of the Indenture.

 

“Confirming Bank” means the provider of a Confirming Letter of Credit or a
Substitute Confirming Letter of Credit.

 

3

 

 

“Confirming Letter of Credit” means a letter of credit issued by a Confirming
Bank to the Trustee relating to the Bonds, including any Substitute Confirming
Letter of Credit provided by the Company in accordance with Section 4.05 of the
Agreement.

 

“Construction Contracts” means the construction contracts and such other
agreements between the Company and third parties for the construction of the
rebuilding, replacement, repair or restoration of the Prior Project, and for
purposes of the Prevailing Wage Provision, any contract or subcontract in the
amount of $2,000 or more for construction, reconstruction, demolition,
alteration, repair, or maintenance work, including painting, undertaken in
connection with the rebuilding, replacement, repair or restoration of the Prior
Project and shall mean, for purposes of the Affirmative Action Program, any
contract or subcontract for construction, reconstruction, renovation or
rehabilitation undertaken in connection with the rebuilding, replacement, repair
or restoration of the Prior Project.

 

“Contractor’s Certificate and Agreement” means the instrument executed by any
contractor in substantially the form attached hereto as Exhibit D, wherein a
contractor agrees to undertake or perform such obligations, and certifies as to
such matters, as the Authority shall reasonably require, including, without
limitation, that for purposes of the Prevailing Wage Provision all workers
engaged in the performance of Construction Contracts shall be paid a wage rate
not less than the prevailing wage rate and that all Construction Contracts will
so provide and that for purposes of the Affirmative Action Program the
contractor will make a good faith effort to hire or cause to be hired minority
workers so as to meet the minority employment goals of the Affirmative Action
Program and that all Construction Contracts will so provide.

 

“Contractor’s Completion Certificate” means the certificate or certificates
executed by the contractor and any subcontractors, upon substantial completion
of Construction, in substantially the form attached hereto as Exhibit E, wherein
the Contractor certifies as to such matters as the Authority shall reasonably
require, including, without limitation, that the contractor has made a good
faith effort to satisfy the minority employment goals established in the
Affirmative Action Program and that the contractor has submitted all
certificates, reports, and records required by the Authority.

 

“Cost” with respect to the Project shall be deemed to include all items
permitted to be financed under the provisions of the Code and the Act.

 

“Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.

 

“Indenture” means the Indenture of Trust dated as of even date hereof between
the Authority and the Trustee, pursuant to which the Bonds are authorized to be
reissued, and any amendments and supplements thereto.

 

4

 

 

“Issuance Costs” means all costs that are treated as costs of issuing or
carrying the Bonds under existing Treasury Department regulations and rulings,
including, but not limited to, (a) commitment and origination fees payable to
the Bondholders; (b) counsel fees (including bond counsel, Authority’s counsel,
Bondholder’s counsel, Administrative Agent’s counsel and Company counsel, as
well as any other specialized counsel fees incurred in connection with the
issuance of the Bonds); (c) financial advisory fees incurred in connection with
the issuance of the Bonds; (d) Trustee fees incurred in connection with the
issuance of the Bonds; (e) paying agent and certifying and authenticating agent
fees related to issuance of the Bonds; (f) accountant fees related to the
issuance of the Bonds; (g) printing costs of the Bonds; (h) publication costs
associated with the financing proceedings; and (i) costs of engineering and
feasibility studies necessary to the reissuance of the Bonds.

 

“Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.

 

“Prevailing Wage Provision” means the provisions of the Act and the resolutions,
rules and regulations of the Authority, as adopted, amended and supplemented
from time to time, requiring that workers engaged in Construction Contracts be
paid a wage rate not less than the Prevailing Wage Rate, and that the Company
and all contractors file such certificates, reports and records and do other
prescribed acts as are necessary to demonstrate or assure compliance.

 

“Prevailing Wage Rate” means the prevailing wage rate established by the
Commissioner of the New Jersey Department of Labor and Industry from time to
time in accordance with the provisions of N.J.S.A. 34:11-56.30 for the locality
in which the project is located.

 

“Qualified Project Costs” means Costs and expenses of the Project which
constitute land costs or costs for property of a character subject to the
allowance for depreciation excluding specifically working capital and inventory
costs, provided, however, that (i) Issuance Costs shall not be deemed to be
Qualified Project Costs; (ii) interest during the Construction Period shall be
allocated between Qualified Project Costs and other Costs and expenses to be
paid from the proceeds of the Bonds; (iii) interest following the Construction
Period shall not constitute a Qualified Project Cost; (iv) letter of credit fees
and municipal bond insurance premiums which represent a transfer of credit risk
shall be allocated between Qualified Project Costs and other costs and expenses
to be paid from the proceeds of the Bonds; and (v) letter of credit fees and
municipal bond insurance premiums which do not represent a transfer of credit
risk shall not constitute Qualified Project Costs.

 

“Rebate Amount” means with respect to a series of Bonds, the amount required to
be rebated to the United States pursuant to Section 148(f)(2) of the Code or
successor provisions applicable to the Bonds.

 

“Rebate Expert” means any of the following chosen by the Company: (i) Bond
Counsel, (ii) any national firm of certified public accountants approved by the
Authority, (iii) any reputable firm which offers to the tax-exempt bond industry
rebate calculation services, holds itself out as having expertise in that area
and is approved by the Authority, or (iv) such other person approved by Bond
Counsel, which may include an employee of the Company.

 

“Representation Letter” means the Company’s certificate delivered on the Date of
Issuance to enable Bond Counsel to determine that interest on the Bonds is
excluded from gross income for federal income tax purposes.

 

5

 

 

“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit “B” and satisfactorily completed as contemplated by said form.

 

“Reserved Rights” means the following rights and remedies of the Authority under
this Agreement which the Authority has assigned to the Trustee under the
Indenture, but which are also held and retained by the Authority along with the
Trustee whether or not the Trustee shall have exercised or purported to exercise
such rights and remedies, without limiting the obligation of the Trustee to do
so (unless otherwise indicated herein as solely a right or remedy of the
Authority in which case they may be enforced only by the Authority):

 

(a)          To require insurance coverage for the Authority pursuant to Article
VII hereof;

 

(b)          To enforce the Company’s obligation to operate or cause the Prior
Project to be operated as an authorized “project” for a purpose consistent with
the Act pursuant to Sections 2.02(f) and 6.12 hereof and to cause the Company to
prepay the Loan Repayments in accordance with Section 5.01 hereof and as set
forth in Article III of the Indenture; this is solely a right of the Authority;

 

(c)          To obtain the payment of all of the Authority’s fees and expenses
pursuant to Sections 4.02(c) and 6.14 hereof and the Note; this is solely a
right of the Authority;

 

(d)          To receive certifications, reports and other information and to
inspect the Prior Project pursuant to Sections 6.02 and 6.13 hereof;

 

(e)          To enforce the restrictions on encumbrances, sales, leases,
dispositions, etc. of the Prior Project pursuant to Section 6.15 hereof; this is
solely a right of the Authority;

 

(f)           To require the payment of all attorneys’ fees and expenses of the
Authority in the event of default by the Company pursuant to Section 8.05
hereof; this is solely a right of the Authority;

 

(g)          To enforce the restriction on assignment of this Agreement by the
Company pursuant to Sections 6.15 and 7.01 hereof; this is solely a right of the
Authority;

 

(h)          To enforce the Company’s representations and/or covenants under
Sections 2.02(k) (regarding the financial assistance of the Authority as an
inducement to undertake the Project), 6.01 and 6.12 (regarding the nature of the
Prior Project), 6.10 (regarding the excludability of interest from gross income
and arbitrage rebate), 6.02 (regarding inspection of the Prior Project), 6.11
(regarding public purpose covenants), 6.13(c) (regarding its annual tax
compliance certification), 6.15 (regarding maintenance of corporate existence of
the Company), 6.20 (regarding the project sign), 6.22 (regarding affirmative
action and prevailing wage regulations), and 6.24 (regarding compliance with
laws);

 

6

 

 

(i)          To agree, or not to agree, in its sole discretion to any
amendments, modifications or supplements to this Agreement or the Indenture in
its capacity as a party to such agreements; this is solely a right of the
Authority;

 

(j)          To receive all notices required to be given to the Authority under
this Agreement and the Indenture;

 

(k)          To indemnification of the Authority pursuant to Section 7.02
hereof; this is solely a right of the Authority;

 

(l)          To enforcement of the covenant by the Company concerning disclosure
as described in Sections 2.02(e) and 6.08 hereof;

 

(m)         To enforcement of the covenant by the Company not to relocate the
Prior Project or any Authority-financed assets out of the State as set forth in
Section 6.23 hereof; this is solely a right of the Authority;

 

(n)          To give all approvals and consents required by the Authority
pursuant to this Agreement and the Indenture;

 

(o)          To pursue all rights and remedies under Article VIII with respect
to the foregoing rights under this Agreement;

 

(p)          To the survival of covenants, agreements, representations and
warranties made by or on behalf of the Company herein or made in certificates
delivered pursuant hereto so long as the obligations hereunder are outstanding
and unpaid, and the binding of any successor or assign to the Company thereto,
and inurement to the benefit of the Authority or its successors and assigns as
described in Section 9.10;

 

(q)          To the Company’s timely payment of all sums and amounts as will
enable the Authority to meet all its obligations under the Bonds or the
Indenture pursuant to Section 4.02 hereof;

 

(r)           To the Company’s agreement to pay the balance of the cost of any
rebuilding, replacement, repair or restoration of the Prior Project if the
Authority Loan is not sufficient to pay all costs of such Project pursuant to
Section 3.05 hereof; and

 

(s)          To the agreement regarding application of the New Jersey
Contractual Liability Act set forth in Section 9.16 hereof.

 

“Revolving Credit Agreement” means the Credit Agreement dated as of May 21,
2015, by and among ITT Holdings LLC, an affiliate of the Company, as US borrower
thereunder, IMTT-Quebec Inc. and IMTT-NTL, Ltd. as Canadian borrowers
thereunder, the lenders party thereto and the Administrative Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“State” means the State of New Jersey.

 

7

 

 

“Substitute Confirming Letter of Credit” means a letter of credit, line of
credit, insurance policy or other credit facility securing the payment of the
principal and Purchase Price of, redemption premium (if any) and interest on the
Bonds, delivered to the Trustee in accordance with Section 4.05 hereof.

 

“Tax Covenants” means the covenants of the Company contained in Section 6.10 of
this Agreement.

 

“Term of Agreement” means the term of this Agreement as specified in
Section 9.01 hereof.

 

Section 1.02   Uses of Phrases.

 

Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders. Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number, and the
word “person” shall include corporations and associations, including public
bodies, as well as persons. Any percentage of Bonds, specified herein for any
purpose, is to be figured on the unpaid principal amount thereof then
Outstanding. All references herein to specific Sections of the Code refer to
such Sections of the Code and all successor or replacement provisions thereto.

 

8

 

 

ARTICLE II

 

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

Section 2.01   Representations, Covenants and Warranties of the Authority.

 

The Authority represents, covenants and warrants that:

 

(a)  The Authority is a public body corporate and politic and is authorized
under the Act to enter into the transactions contemplated by this Agreement and
the Indenture and to carry out its obligations herein and therein. The Authority
has duly authorized the execution and delivery of this Agreement, the Indenture
and all other documents and instruments to be delivered by the Authority in
connection with the transactions contemplated hereby and will do or cause to be
done all things necessary to preserve and keep such authorizations in full force
and effect. The Prior Project constitutes a “project” within the meaning of the
Act. To the best knowledge of the Authority, the Authority has duly complied
with the provisions of the Act in connection with the authorization and issuance
of the Bonds.

 

(b)  To finance the Cost of the Project, the Authority proposes to issue
$36,300,000 aggregate principal amount of its Bonds which will mature and bear
interest as set forth in Article II of the Indenture and which will be subject
to redemption and repurchase as set forth in Article III of the Indenture. The
Bonds will be issued under the Indenture, pursuant to which the Authority’s
interest in this Agreement (except its rights under Sections 4.02(c), 4.05,
6.10, 6.14, 6.21, 7.02, and 8.05 hereof and the right of the Authority at its
option to enforce its Reserved Rights, without limiting the right of the Trustee
with respect thereto) will be pledged and assigned to the Trustee in order to
provide for the payment of the principal of, redemption price, if any, and
interest on the Bonds; provided, however that the Authority has not assigned to
the Trustee the right to grant or withhold consent pursuant to Sections 6.15 and
7.01 hereof or the additional remedies set forth in Section 8.03 hereof. The
issuance of the Bonds and the execution of this Agreement and the Indenture have
been approved by the Authority at a duly constituted meeting.

 

(c)  Except as provided herein and in the Indenture, the Authority has not and
shall not assign, encumber, convey or otherwise dispose of its rights hereunder.

 

(d)  The Authority shall not sell, assign, encumber (other than pursuant to the
granting clauses of the Indenture), convey or otherwise dispose of its interest
in this Agreement and in the amounts payable hereunder during the term of this
Agreement, except as set forth in this Section, without the prior written
consent of the Company and the Trustee and any purported disposition without
such consent shall be void.

 

(e)  Based upon the information provided to the Authority, the Authority hereby
finds and determines that the financing of the Project through the issuance of
the Bonds will further the public purposes of the Act.

 

9

 

 

(f)  The Authority hereby covenants to comply with the provisions of the Code
applicable to the Bonds as in effect on the Date of Issuance and not to take any
action or fail to take any action which would cause the interest on the Bonds to
lose the exclusion from gross income for purposes of federal income taxation
(except any Bond for any period during which such Bond is held by a “substantial
user” of a facility refinanced with the proceeds of the Bonds or a “related
person” as such terms are defined in Section 147(a) of the Code). The Authority
agrees that it shall at all times do and perform all acts and things necessary
under the Code as in effect on the Date of Issuance in order to assure that
interest paid on the Bonds (except any Bond for any period during which such
Bond is held by a “substantial user” of a facility refinanced with the proceeds
of the Bonds or a “related person” as such terms are defined in Section 147(a)
of the Code) shall, for purposes of federal income taxation, be and remain
excludable from the gross income of the recipients thereof under the Code as in
effect on the Date of Issuance and that it will refrain from doing or performing
any act or thing that will cause such interest not to be so excludable.
Notwithstanding anything contained in this Section to the contrary, the
Authority shall not have any liability to the Owners, the Trustee or otherwise
as a result of its failure to comply with the provisions of this Section.

 

Section 2.02   Representations, Covenants and Warranties of the Company.

 

The Company represents, covenants and warrants that:

 

(a)  The Company is (i) with respect to BI, a corporation duly organized and
validly existing under the laws of the State, and (ii) with respect to each of
IBA and IBC, a partnership duly organized and validly existing under the laws of
the State of Delaware. The Company is not in violation of any provision of its
certificate of incorporations, by-laws or partnership agreement, as applicable,
has the power to enter into this Agreement, and has duly authorized the
execution and delivery of this Agreement, and is qualified to do business and is
in good standing under the laws of the State of New Jersey.

 

(b)  The Company agrees that during the Term of Agreement it will maintain its
existence, will not dissolve or otherwise dispose of all or substantially all of
its assets and will not consolidate with or merge into another legal entity or
permit one or more other legal entities to consolidate with or merge into it,
without (i) the prior written consent of the Credit Provider (during any Credit
Facility Period), the Administrative Agent (during any Bank Rate Period), the
Trustee (during any Interest Period that is not a Credit Facility Period or a
Bank Rate Period) and, unless otherwise permitted pursuant to Section 6.15
hereof, the Authority, and (ii) an opinion of Bond Counsel to the effect that
such action, in and of itself, will not adversely affect the excludability of
interest on the Bonds from gross income for federal income tax purposes.

 

(c)  Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby and thereby, nor the fulfillment of or
compliance with the terms and conditions hereof or thereof conflicts with or
results in a breach of the terms, conditions, or provisions of any agreement or
instrument to which the Company is now a party or by which the Company is bound,
or constitutes a default under any of the foregoing, or results in the creation
or imposition of any lien, charge or encumbrance whatsoever upon any of the
property or assets of the Company under the terms of any such instrument
or agreement.

 

10

 

 

(d)  There is no action, suit, proceeding, inquiry or investigation, at law or
in equity, before or by any court, public board or body, known to be pending or
threatened against or affecting the Company or any of its officers, nor to the
best knowledge of the Company is there any basis therefor, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement or which would adversely affect, in
any way, the validity or enforceability of the Bonds, this Agreement, or any
agreement or instrument to which the Company is a party, used or contemplated
for use in the consummation of the transactions contemplated hereby.

 

(e)  The Project is of the type authorized and permitted by the Act, and its
estimated Cost is not greater than $50,000,000.

 

(f)  The proceeds from the sale of the Bonds will be used only for payment of
Costs of the Project.

 

(g)  The Company will use due diligence to cause the Project to be operated in
accordance with the laws, rulings, regulations and ordinances of the State and
the departments, agencies and political subdivisions thereof. The Company has
obtained or will obtain all requisite approvals of the State and of other
federal, state, regional and local governmental bodies for the acquisition,
construction, improving and equipping of the Project.

 

(h)  The Company will fully and faithfully perform all the duties and
obligations which the Authority has covenanted and agreed in the Indenture to
cause the Company to perform and any duties and obligations which the Company is
required in the Indenture to perform. The foregoing shall not apply to any duty
or undertaking of the Authority which by its nature cannot be delegated or
assigned.

 

(i)  No written factual information heretofore or contemporaneously furnished,
relating to the Company, the Project, the Prior Project or the Bond Documents,
which has been supplied by or at the direction of the Company to the Trustee,
the Authority or any purchaser of the Bonds, when taken as a whole, (i) is
untrue, incorrect or incomplete in any material respect, (ii) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein not misleading in light of the circumstances
under which they were made or (iii) omits to state a material fact necessary to
make the statements contained therein not misleading or incomplete in light of
the circumstances under which they were made. All written factual information
hereafter furnished by or on behalf of the Company, to the Trustee, the
Authority or any Owner of any Bonds, when taken as a whole, will be true and
accurate in every material respect on the date as of which such information is
dated or certified and such information shall not be incomplete by omitting to
state any material information necessary to make such information not misleading
in light of the circumstances under which they were made. The Company
acknowledges that the Trustee, the Authority and the purchasers of the Bonds are
relying on such information. The Company understands that all such information
has been relied upon as an inducement by the Authority to issue the Bonds.

 

11

 

 

(j)  The Company has maintained all necessary approvals, licenses and permits
from any and all governmental agencies requisite to operation of the Prior
Project.

 

(k)  The availability of the financial assistance from the Authority as provided
for herein has been an important inducement to the Company to undertake the
Project and to continue to operate the Prior Project in the State.

 

(l)  The Company represents that it has complied in all material respects with
the affirmative action and prevailing wage requirements of the Authority with
respect to and that were in effect at the time of the initial construction of
the Prior Project.

 

Section 2.03   Tax-Exempt Status of the Bonds.

 

(a)  The Company hereby represents, warrants and agrees that the Representation
Letter is true, accurate, and, to the knowledge of the Company, complete in all
material respects as of the date on which executed and delivered.

 

(b)  The Company hereby represents, warrants and agrees that it has not taken
and does not intend to take any action or omit to take any action, and knows of
no action that any other person, firm or corporation has taken or intends to
take, which would cause interest on the Bonds to be includable in the gross
income of the recipients thereof for federal income tax purposes (except any
Bond for any period during which such Bond is held by a “substantial user” of a
facility refinanced with the proceeds of the Bonds or a “related person” as such
terms are defined in Section 147(a) of the Code).

 

Section 2.04   Notice of Determination of Taxability.

 

Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Authority, the
Administrative Agent and the Trustee.

 

12

 

 

ARTICLE III

 

ACQUISITION AND CONSTRUCTION

OF THE PROJECT;

ISSUANCE OF THE BONDS

 

Section 3.01   Agreement to Refund the Refunded Bonds.

 

The Company agrees to make all contracts and do all things necessary for the
refunding of the Refunded Bonds.

 

Section 3.02   Agreement to Issue the Bonds; Application of Bond Proceeds.

 

In order to provide funds for the payment of the Cost of the Project, the
Authority, concurrently with the execution of this Agreement, will issue, sell,
and deliver the Bonds and cause the entirety of the proceeds of the Bonds, in
the amount of $36,300,000, to be transferred to U.S. Bank National Association,
as trustee for the Refunded Bonds, and applied to the redemption of the Refunded
Bonds on May 21, 2015.

 

Section 3.03   Disbursements from the Project Fund.

 

(a)  The Company shall construct and equip any rebuilding, replacement, repair
or restoration of the Prior Project or cause the same to be constructed and
equipped, and to that end will enter into contracts providing for completion of
all work, improvements and personal property included in such rebuilding,
replacement, repair or restoration of the Prior Project. Payments shall be made
by the Trustee under the Indenture for the Costs of construction, and all such
payments shall be made at the times, to the persons, subject to the conditions
and in accordance with the procedures set forth in the Indenture. The proceeds
of any Bonds which are deposited in the Project Fund shall be expended only for
the Cost of construction or for payment of such Bonds as provided in the
Indenture. No part of the Authority’s funds for any rebuilding, replacement,
repair or restoration of the Prior Project shall be subject to attachment or
levy in the suit of any creditor of the Company or any agent, manufacturer,
supplier, contractor or subcontractor.

 

(b)  The Company shall cause any rebuilding, replacement, repair or restoration
of the Prior Project to be undertaken and completed in all material respects in
compliance with all present and future laws, acts, rules, regulations, orders
and requirements made and applicable thereto. In connection with any rebuilding,
replacement, repair or restoration of the Prior Project, the Company further
agrees that: (i) it has entered into or shall enter into the Construction
Contracts as it deems necessary or advisable for any acquisition, installation,
equipping, constructing, renovations and conversions relating to such Project;
and (ii) it shall cause such Project to be completed in accordance with the
Construction Contracts, if any, therefor and shall enforce all such Construction
Contracts in a commercially reasonable manner.

 

13

 

 

(c)  The Company further agrees that it shall not permit or consent to any
material amendments, modifications, supplements, changes and deletions (“Change
Order”) relating to the rebuilding, replacement, repair or restoration of the
Prior Project which are included in the Construction Contracts or any estimate,
schedule or plans and specifications therefor (collectively, the “amendments”)
if such Change Order will adversely affect the exclusion of interest on the
Bonds from gross income for federal income tax purposes or the Project from
qualifying as an “authorized project” under the Act.

 

(d)  The Company further agrees during the term of the Construction Contract to
maintain or cause the contractor or its subcontractors to maintain reasonable
and customary insurance coverage for any rebuilding, replacement, repair or
restoration of the Prior Project. To the extent construction is not complete,
the Company shall request the contractor or its subcontractor to name the
Authority as an additional insured under each such policy.

 

(e)  The Company shall with all reasonable dispatch proceed to construct any
rebuilding, replacement, repair or restoration of the Prior Project and will use
reasonable efforts to cause construction of any rebuilding, replacement, repair
or restoration of the Prior Project to be completed on or before a date certain.
Completion shall be evidenced by the Company’s Completion Certificate which
shall comply with the requirements of Section 6.06 of the Indenture; provided
that failure to complete any rebuilding, replacement, repair or restoration of
the Prior Project by such date shall not constitute a Default hereunder if the
Company shall have used reasonable efforts.

 

Section 3.04   Furnishing Documents to the Trustee.

 

The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.

 

Section 3.05   Company Required to Pay in Event Project Fund Insufficient.

 

In the event the moneys in the Project Fund available for payment of the Costs
of the rebuilding, replacement, repair or restoration of the Prior Project
should not be sufficient to pay the Costs of such rebuilding, replacement,
repair or restoration of the Prior Project in full, the Company agrees to
complete such rebuilding, replacement, repair or restoration of the Prior
Project and to pay that portion of the Costs thereof in excess of the moneys
available therefor in the Project Fund or shall otherwise satisfy the
requirements of Section 7.07 hereof. The Authority does not make any warranty,
either express or implied, that the moneys paid into the Project Fund and
available for payment of the Costs of the rebuilding, replacement, repair or
restoration of the Prior Project will be sufficient to pay all of the Costs of
such Project. The Company agrees that if after exhaustion of the moneys in the
Project Fund, the Company should pay any portion of the Costs of the rebuilding,
replacement, repair or restoration of the Prior Project pursuant to the
provisions of this Section, the Company shall not be entitled to any
reimbursement therefor from the Authority, the Trustee or the Owners of any of
the Bonds, nor shall the Company be entitled to any diminution of the amounts
payable under Section 4.02 hereof.

 

14

 

 

Section 3.06   Special Arbitrage Certifications.

 

The Company and the Authority covenant not to cause or direct any moneys on
deposit in any fund or account to be used in a manner which would cause the
Bonds to be classified as “arbitrage bonds” within the meaning of Section 148 of
the Code, and the Company certifies and covenants to and for the benefit of the
Authority and the Owners of the Bonds that so long as there are any Bonds
Outstanding, moneys on deposit in any fund or account in connection with the
Bonds, whether such moneys were derived from the proceeds of the sale of the
Bonds or from any other sources, will not be used in a manner which will cause
the Bonds to be classified as “arbitrage bonds” within the meaning of Section
148 of the Code.

 

15

 

 

ARTICLE IV

 

LOAN PROVISIONS; SUBSTITUTE
CREDIT FACILITY

 

Section 4.01   Loan of Proceeds.

 

The Authority agrees, upon the terms and conditions contained in this Agreement
and the Indenture, to lend to the Company the proceeds received by the Authority
from the sale of the Bonds. Such proceeds shall be disbursed to or on behalf of
the Company as provided in Section 3.03 hereof.

 

Section 4.02   Amounts Payable.

 

(a)  The Company hereby covenants and agrees to repay the loan, as follows: on
or before any Interest Payment Date for the Bonds or any other date that any
payment of interest, premium, if any, or principal or Purchase Price is required
to be made in respect of the Bonds pursuant to the Indenture, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, in immediately available funds, a sum which, together with
any other moneys available for such payment in any account of the Bond Fund,
will enable the Trustee to pay the amount payable on such date as Purchase Price
or principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture; provided, however, that the obligation of the Company to make any
payment hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by a Credit Provider (if any) to the Trustee under a
Credit Facility (if any) or by the Confirming Bank (if any) under the Confirming
Letter of Credit (if any). While the Bonds bear interest at a Bank Rate, each of
the Company and ITT Holdings LLC agrees to pay (or cause to pay) the Purchase
Price on the Bonds when due pursuant to Sections 4.01 and 4.02 of the Indenture.

 

It is understood and agreed that all payments payable by or on behalf of the
Company under subsection (a) of this Section 4.02 are assigned by the Authority
to the Trustee for the benefit of the Owners of the Bonds. Each of the Company
and ITT Holdings LLC assents to such assignment. The Authority hereby directs
the Company and ITT Holdings LLC and the Company and ITT Holdings LLC hereby
agree to pay to the Trustee at the Principal Office of the Trustee all payments
payable by or on behalf of the Company and/or ITT Holdings LLC pursuant to this
subsection.

 

(b)Each of the Company and ITT Holdings LLC agrees that it will also pay:

 

(i)All of the Authority’s reasonable actual out-of-pocket expenses and costs of
issuance in connection with the issuance of the Bonds and the transactions
contemplated by this Agreement and any advances incurred and any advances made
by the Authority pursuant to Section 6.21 hereof, and all reasonable
Administration Expenses.; and

 

16

 

 

(ii)the reasonable fees and expenses of such accountants, consultants, attorneys
and other experts as may be engaged by the Authority, the Administrative Agent
or the Trustee to prepare such audits, financial statements or opinions or
provide such other services as are reasonably required under this Agreement, the
Indenture or the Tax Regulatory Agreement; and

 

(iii)all taxes and assessments of any type or character charged to the
Authority, the Administrative Agent or to the Trustee affecting the amount
available to the Authority, the Administrative Agent or the Trustee from
payments to be received hereunder or in any way arising due to the transactions
contemplated hereby (including taxes and assessments assessed or levied by any
public agency or governmental authority of whatever character having power to
levy taxes or assessments) but excluding any taxes based upon the capital and/or
income of the Trustee, the Administrative Agent or any other person other than
the Company; provided, however, that the Company shall have the right to protest
any such taxes or assessments assessed or levied upon them and that the Company
shall have the right to withhold payment of any such taxes or assessments
pending disposition of any such protest or contest unless such withholding,
protest or contest would materially adversely affect the rights or interests of
the Authority, the Administrative Agent or the Trustee.

 

The forgoing payments shall be billed to the Company and/or ITT Holdings LLC by
the Authority, the Administrative Agent or the Trustee from time to time,
together with (x) a statement executed by a duly authorized officer or agent of
the Authority, the Administrative Agent or the Trustee, as the case may be,
certifying that the amount billed has been incurred or paid by the Authority,
the Administrative Agent or the Trustee for one or more of the above items, and
(y) a copy of the invoice or statement for the amount so incurred or paid.
Amounts so billed shall be paid by the Company and ITT Holdings LLC within
thirty (30) days after receipt of the bill by the Company or ITT Holdings LLC
unless, in the case of expenditures described under clause (iii) above, the
Company or ITT Holdings LLC is contesting such amounts in good faith.

 

(c)  The Company and ITT Holdings LLC will also pay the reasonable fees and
expenses of the Trustee under the Indenture and all other amounts which may be
payable to the Trustee under Section 10.02 of the Indenture, such amounts to be
paid directly to the Trustee for the Trustee’s own account as and when such
amounts become due and payable.

 

(d)  Each of the Company and ITT Holdings LLC covenants, for the benefit of the
Owners of the Bonds, to pay or cause to be paid, to the Trustee, such amounts as
shall be necessary to enable the Trustee to pay the Purchase Price of Bonds
delivered to it for purchase, all as more particularly described in Sections
4.01 and 4.02 of the Indenture; provided, however, that the obligation of the
Company and ITT Holdings LLC to make any such payment under this Section 4.02(d)
shall be reduced by the amount of moneys available for such payment described in
Section 4.03(a) of the Indenture; and provided, further, that the obligation of
the Company and ITT Holdings LLC to make any payment under this subsection (d)
shall be deemed to be satisfied and discharged to the extent of the
corresponding payment made by a Credit Provider (if any) under a Credit Facility
(if any) or by the Confirming Bank (if any) under the Confirming Letter of
Credit (if any).

 

17

 

 

(e)  The Company shall promptly notify the Owners and any Prior Owners of any
Determination of Taxability. Each of the Company and ITT Holdings LLC covenants,
for the benefit of the Owners of the Bonds, to pay or cause to be paid to the
Trustee when due any other amounts payable under the Bonds, including, but not
limited to the following while the Bonds bear interest at a Bank Rate:

 

(i)         In the event of a Determination of Taxability (as defined in the
Indenture), and upon demand of the Owner or any prior Owner, the Company and ITT
Holdings LLC shall pay or cause to be paid to the Trustee such additional amount
as shall be necessary to provide that interest on the Bonds shall have been
payable at the Taxable Adjusted LIBOR Rate (as defined in the Indenture) from
the Date of Taxability (as defined in the Indenture). The Company shall promptly
notify the Owners and any Prior Owners of any Determination of Taxability.

 

(ii)         Reserved.

 

(iii)        Upon a Determination of Taxability, the Company and ITT Holdings
LLC shall also pay or cause to be paid to the Trustee upon demand of such Owner
or prior Owner any taxes, interest, penalties or other charges assessed against
or payable by such Owner or prior Owner and attributable to such Determination
of Taxability and all reasonable administrative, out of pocket and other
expenses incurred by such Owner or prior Owner which are attributable to such
event, including, without limitation, the costs incurred by such Owner or prior
Owner to amend any of its tax returns, notwithstanding the repayment of the
entire principal amount of the Bonds or any transfer or assignment of the Bonds.

 

(iv)        If there is any Change in Law (as defined in the Revolving Credit
Agreement) that increases the cost to the Bank holding the Bonds, then the
Company and ITT Holdings LLC shall pay or cause to be paid to the Trustee such
additional costs incurred or reduction suffered in accordance with Section 4.11
of the Revolving Credit Agreement, which section is incorporated herein by
reference.

 

(v)         Reserved.

 

(vi)        The Company and ITT Holdings LLC will pay or cause to be paid to the
Trustee on demand all amounts required under the Bonds to be paid during any
contest of a Determination of Taxability.

 

(vii)       The obligations of the Company and ITT Holdings LLC contained in
this subparagraph (e) shall survive the termination of this Agreement and the
payment in full of the Bonds.

 

18

 

 

(f)  In the event the Company or ITT Holdings LLC should fail to make any of the
payments required in this Section 4.02, the item or installment so in default
shall continue as an obligation of the Company or ITT Holdings LLC, as
applicable, until the amount in default shall have been fully paid, and each of
the Company and ITT Holdings LLC agrees to pay the same with interest thereon,
to the extent permitted by law, from the date when such payment was due, at the
rate of interest equal to the Default Rate.

 

Section 4.03   Obligations of Company Unconditional.

 

The obligations of the Company and ITT Holdings LLC to make the payments
required in Section 4.02 and to perform and observe the other agreements
contained herein shall be absolute and unconditional and shall not be subject to
any defense or any right of setoff, counterclaim or recoupment arising out of
any breach by the Authority, the Administrative Agent, the Owner or the Trustee
of any obligation to the Company or ITT Holdings LLC, whether hereunder or
otherwise, or out of any indebtedness or liability at any time owing to the
Company or ITT Holdings LLC by the Authority, the Administrative Agent, the
Owner or the Trustee, and, until such time as the principal of, premium, if any,
and interest on the Bonds shall have been fully paid or provision for the
payment thereof shall have been made in accordance with the Indenture, the
Company and ITT Holdings LLC (i) will not suspend or discontinue any payments
provided for in Section 4.02 hereof, (ii) will perform and observe all other
agreements contained in this Agreement and (iii) except as otherwise provided
herein, will not terminate the Term of Agreement for any cause, including,
without limiting the generality of the foregoing, failure of the Company to
complete the acquisition, construction, improving and equipping of the Project,
the occurrence of any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, destruction of or damage to
the Project, the taking by eminent domain of title to or temporary use of any or
all of the Project, commercial frustration of purpose, any change in the tax or
other laws of the United States of America or of the State or any political
subdivision of either thereof or any failure of the Authority, the
Administrative Agent, the Owner or the Trustee to perform and observe any
agreement, whether express or implied, or any duty, liability or obligation
arising out of or connected with this Agreement. Nothing contained in this
Section shall be construed to release the Authority from the performance of any
of the agreements on its part herein contained, and in the event the Authority
or the Trustee should fail to perform any such agreement on its part, the
Company may institute such action against the Authority or the Trustee as the
Company may deem necessary to compel performance so long as such action does not
abrogate the obligations of the Company or ITT Holdings LLC contained in the
first sentence of this Section.

 

19

 

 

Section 4.04   Assignment to Trustee.

 

The Authority hereby notifies the Company and the Company acknowledges that the
Authority’s rights in this Agreement (except the right to receive payments, if
any, under Sections 4.02(c), 4.05, 6.10, 6.14, 6.21, 7.02 and 8.05 hereof and
the right of the Authority, at its option, to enforce its Reserved Rights,
without limiting the right of the Trustee with respect thereto) are being
assigned to the Trustee to provide a source of payment of principal, redemption
price, if any, and interest owing by the Authority to the Owners of the Bonds
pursuant to the terms of the Indenture; provided, however that the Authority has
not assigned to the Trustee the right to grant or withhold consent pursuant to
Sections 6.15 and 7.01 hereof or the additional remedies set forth in Section
8.03 hereof. The Company hereby consents to such assignment and agrees that the
Trustee, as assignee of the Authority, shall have the right to enforce all of
the covenants, agreements, obligations and duties of the Company contained
herein except the Reserved Rights which are exclusively the rights of the
Authority. The Authority hereby directs the Company to make all payments (except
the payments due to the Authority, if any, under Sections 4.02(c), 4.05, 6.10,
6.14, 6.21, 7.02 and 8.05 hereof) due hereunder to the Trustee (other than as
provided in Section 6.09) instead of to the Authority, and the Company hereby
agrees to do so. All such payments shall be made in lawful money of the United
States directly to the Trustee, as assignee of the Authority, at the location
specified by the Trustee and shall be applied in accordance with the provisions
of the Indenture. The Company acknowledges that the Reserved Rights (except the
right of the Authority to receive certain payments) are also held and retained
by the Authority on a parity with the Trustee.

 

Section 4.05   Additional Amounts Payable by the Company.

 

Notwithstanding any other provision of this Agreement, the Company shall make
payments or cause payments to be made at such times and in such amounts as will
enable the Authority to meet all of its obligations under this Agreement, the
Bonds and the Indenture, including any payment required to be made to the Rebate
Fund under the Indenture or to any other funds under the Indenture and any
payment due on any acceleration of the Bonds’ maturity pursuant to the terms
thereof, the fees and expenses and indemnity of the Authority required to be
made pursuant hereto and the fees and expenses and indemnity of the Trustee
required to be made pursuant to the Indenture (excluding any indemnity that
Bondholders are required to post for remedial action). Accordingly, the Company
agrees (but such agreement shall not limit the generality of the preceding
sentence) that if any additional amounts become payable by the Authority to the
Owners of the Bonds pursuant to the terms of the Indenture then additional
amounts shall be due and payable by the Company as loan repayments to the
Authority hereunder equal to any additional amounts that may be so payable by
the Authority, whether before or after payment of principal on the Bonds, all of
which amounts shall be paid by the Company on the date that the comparable
amounts are due by the Authority to the Owners of the Bonds. In addition, the
Company’s obligation to make loan repayments shall survive any termination of
this Agreement for so long as any Bonds are outstanding under the Indenture.

 

Section 4.06   Limitation of Liability.

 

The Authority shall have no obligation, responsibility or liability in the
performance of this Agreement or otherwise to the Company or any other person
and no claim shall be made against the properties of the Authority generally, or
against its properties in respect of any other of its projects. This Agreement
does not pledge the general credit of the Authority, nor the general credit or
taxing powers of the State or any political subdivision thereof. No recourse
shall be had for any claim based on this Agreement against any member, officer
or employee, past, present or future, of the Authority or of any successor body
as such, either directly or through the Authority or any successor body, under
any constitutional provision, statute or rule of law or by the enforcement of
any assessment or penalty or otherwise.

 

20

 

 

Section 4.07   Substitute Credit Facility.

 

Subject to the conditions set forth in this Section 4.07, the Company may
provide for the delivery to the Trustee of a Substitute Credit Facility. The
Company shall furnish written notice to the Trustee, not less than twenty days
prior to the Mandatory Purchase Date, (a) notifying the Trustee that the Company
is exercising its option to provide for the delivery of a Substitute Credit
Facility to the Trustee, (b) setting forth the Mandatory Purchase Date in
connection with the delivery of such Substitute Credit Facility, which shall in
any event be an Interest Payment Date that is not less than two Business Days
prior to the expiration date of the Credit Facility then in effect with respect
to the Bonds, and (c) instructing the Trustee to furnish notice to the
Bondholders regarding the Mandatory Purchase Date at least fifteen days prior to
the Mandatory Purchase Date, as more fully described in Section 4.01(b) of the
Indenture and Exhibit “B” thereto. Any Substitute Credit Facility shall be
delivered to the Trustee prior to such Mandatory Purchase Date and shall be
effective on and after such Mandatory Purchase Date. On or before the date of
such delivery of a Substitute Credit Facility to the Trustee, the Company shall
furnish to the Trustee (a) a written opinion of Bond Counsel stating that the
delivery of such Substitute Credit Facility will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Credit Provider
to the effect that the Substitute Credit Facility is a legal, valid, binding and
enforceable obligation of the Substitute Credit Provider in accordance with its
terms.

 

Section 4.08   Substitute Confirming Letter of Credit.

 

Subject to the conditions set forth in this Section 4.08, the Company may
provide for the delivery to the Trustee of a Substitute Confirming Letter of
Credit. The Company shall furnish written notice to the Trustee, not less than
twenty days prior to the Mandatory Purchase Date, (a) notifying the Trustee that
the Company is exercising its option to provide for the delivery of a Substitute
Confirming Letter of Credit to the Trustee, (b) setting forth the Mandatory
Purchase Date in connection with the delivery of such Substitute Confirming
Letter of Credit, which shall in any event be an Interest Payment Date that is
not less than two Business Days prior to the expiration date of the Confirming
Letter of Credit then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(b) of the Indenture and Exhibit “B”
thereto. Any Substitute Confirming Letter of Credit shall be delivered to the
Trustee prior to such Mandatory Purchase Date and shall be effective on and
after such Mandatory Purchase Date. On or before the date of such delivery of a
Substitute Confirming Letter of Credit to the Trustee, the Company shall furnish
to the Trustee (a) a written opinion of Bond Counsel stating that the delivery
of such Substitute Confirming Letter of Credit will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Confirming
Letter of Credit Provider to the effect that the Substitute Confirming Letter of
Credit is a legal, valid, binding and enforceable obligation of the Substitute
Confirming Letter of Credit Provider in accordance with its terms.

 

21

 

 

ARTICLE V

 

PREPAYMENT AND REDEMPTION

 

Section 5.01   Prepayment and Redemption.

 

The Company and ITT Holdings LLC shall have the option to prepay its obligations
hereunder at the times and in the amounts as necessary to exercise its option to
cause the Bonds to be redeemed in whole or in part as set forth in the Indenture
and in the Bonds. Each of the Company and ITT Holdings LLC hereby agrees that it
shall prepay its obligations hereunder at the times and in the amounts as
necessary to accomplish the mandatory redemption of the Bonds as set forth in
the Indenture and in the Bonds. The Authority, at the request of the Company,
shall forthwith take all steps (other than the payment of the money required for
such redemption) necessary under the applicable redemption provisions of the
Indenture to effect redemption of all or part of the Outstanding Bonds, as may
be specified by the Company or ITT Holdings LLC, on the date established for
such redemption.

 

22

 

 

ARTICLE VI

 

SPECIAL COVENANTS

 

Section 6.01   Condition of the Prior Project.

 

(a)  The Company shall at all times preserve and protect the Prior Project in
good repair, working order and safe condition, and from time to time will make,
or will cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto including those required after a casualty
loss, to the extent required by this Agreement. The Company shall pay or cause
to be paid all operating costs, utility charges and other costs and expenses
arising out of the ownership, possession, use or operation of the Prior Project.

 

(b)  The Authority shall have no obligation and makes no warranties respecting
the condition or operation of the Prior Project. THE AUTHORITY HAS MADE AND
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE MERCHANTABILITY, CONDITION, FITNESS, DESIGN, OPERATION OR
WORKMANSHIP OF ANY PART OF THE PRIOR PROJECT, THEIR FITNESS FOR ANY PARTICULAR
PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS USED THEREIN, OR THE
SUITABILITY THEREOF FOR THE PURPOSES OR NEEDS OF THE COMPANY. THE COMPANY IS
SATISFIED THAT THE PRIOR PROJECT IS SUITABLE AND FIT FOR ITS PURPOSES. THE
AUTHORITY SHALL NOT BE LIABLE IN ANY MANNER WHATSOEVER TO THE COMPANY OR ANY
OTHER PERSON FOR ANY LOSS, DAMAGE OR EXPENSE OF ANY KIND OR NATURE CAUSED,
DIRECTLY OR INDIRECTLY, BY THE PRIOR PROJECT OR THE USE OR MAINTENANCE THEREOF
OR THE FAILURE OF OPERATION THEREOF, OR THE REPAIR, SERVICE OR ADJUSTMENT
THEREOF, OR BY ANY DELAY OR FAILURE TO PROVIDE ANY SUCH MAINTENANCE, REPAIR,
SERVICE OR ADJUSTMENT, OR BY ANY INTERRUPTION OF SERVICE OR LOSS OF USE THEREOF
OF FOR ANY LOSS OF BUSINESS HOWEVER CAUSED.

 

(c)  The Company will not use as a basis for contesting any assessment or levy
of any tax the financing under this Agreement or the issuance of the Bonds by
the Authority and, if any administrative body or court of competent jurisdiction
shall hold for any reason that the Prior Project is exempt from taxation by
reason of the financing under this Agreement or the issuance of the Bonds by the
Authority or other Authority action in respect thereto, the Company covenants to
make payments in lieu of all such taxes in an amount equal to such taxes and, if
applicable, interest and penalties. Notwithstanding the foregoing, the Company
reserves any other defenses available to it in connection with any such tax
matters.

 

23

 

 

Section 6.02   Access to the Project.

 

The Company agrees that the Authority, the Credit Provider (if any) and the
Trustee and their duly authorized agents, attorneys, experts, engineers,
accountants and representatives shall have the right to inspect the Project at
all reasonable times and on reasonable notice, including, without limitation,
for the purpose of assuring that the Prior Project has been constructed and is
being operated as a qualified “project” under the Act consistent with the
purposes set forth herein and in accordance with the provisions of the Act. The
Authority, the Credit Provider (if any) and the Trustee and their duly
authorized agents shall also be permitted, at all reasonable times, to examine
the books and records of the Company with respect to the Project.

 

Section 6.03   Further Assurances and Corrective Instruments.

 

The Authority and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement.

 

Section 6.04   Authority and Company Representatives.

 

Whenever under the provisions of this Agreement the approval of the Authority or
the Company is required or the Authority or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Authority by an Authority Representative and for the Company by a
Company Representative. The Trustee shall be authorized to act on any such
approval or request.

 

Section 6.05   Financing Statements.

 

The Company agrees to execute and file or cause to be executed and filed any and
all financing statements or amendments thereof or continuation statements
necessary to perfect and continue the perfection of the security interests
granted in the Indenture. The Company shall pay all costs of filing such
instruments. If the Company fails to file such statements, then the Trustee
shall make such filings.

 

Section 6.06   Covenant to Provide Ongoing Disclosure.

 

The Company hereby covenants and agrees that, in the event the hereinafter
defined Rule becomes applicable to the Bonds, the Company shall enter into a
written undertaking for the benefit of the holders of the Bonds, as required by
Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12 under the
Securities Exchange Act of 1934, as amended (17 CFR Part 240, §240.15c2-12) (the
“Rule”); provided, however, that the Company shall not be obligated to enter
into such written undertaking if the Company shall furnish to the Trustee, prior
to the exercise of the Conversion Option, an opinion of Bond Counsel that,
notwithstanding such election by the Company, the Rule is not applicable to
the Bonds.

 

Section 6.07   Notice of Control.

 

The Company shall provide written notice to the Trustee and the Remarketing
Agent (if any) 30 days prior to the consummation of any transaction that would
result in the Company controlling the Credit Provider (if any) or the Confirming
Bank (if any) or being controlled by the Credit Provider (if any) or the
Confirming Bank (if any) within the meaning of Section 2(a)(9) of the Investment
Company Act of 1940.

 

24

 

 

Section 6.08   Acknowledgement and Covenant Regarding Commercial Paper or Long
Term Period.

 

The Company acknowledges that the Bonds shall initially be rated only while the
Interest Period for the Bonds is a Daily Period, a Two-Day Period or a Weekly
Period. Further, the Company acknowledges that in the event that it shall select
a Commercial Paper Period or Long Term Period as the Interest Period, it shall
be required to provide a Substitute Credit Facility or an amendment to the
Credit Facility in accordance with Section 2.08 of the Indenture. The Company
covenants that, in the event that it shall select a Commercial Paper Period or
Long Term Period, it shall amend or cause the amendment of, and supplement or
cause the supplementation of, this Agreement and the Indenture, respectively,
such that the Bonds shall continue to be rated as investment grade by Moody’s,
Fitch or S&P.

 

Section 6.09   Environmental Matters.

 

The Company shall be solely responsible for, and shall indemnify and hold
harmless the Authority, the Owners and the Trustee from and against, any loss,
damage, costs, expense, or liability, directly or indirectly, arising out of or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence of Hazardous Material on, under or about the
Project, including without limitation: (i) all foreseeable consequential
damages; (ii) the cost of any required or necessary repair, clean-up or
detoxification of the Project, and the preparation and implementation of any
closure, remedial, or other required plans; and (iii) all reasonable costs and
expenses incurred by the Authority and the Trustee in connection with clauses
(i) and (ii), including but not limited to reasonable attorney’s fees. The
Company shall, at its expense, take all necessary remedial action(s) in response
to the presence of any Hazardous Material on, under or about the Project.

 

The said release and indemnification covenants of the Company shall apply
equally to the officers and employees of the Authority and to its Board of
Directors.

 

Section 6.10   Tax Covenants.

 

The Company hereby covenants to comply with the provisions of the Code
applicable to the Bonds as in effect on the Date of Issuance. The Company will
not take any action or fail to take any action which would cause the interest on
the Bonds to be includable in gross income for federal income tax purposes under
the Code as in effect on the Date of Issuance (except any Bond for any period
during which such Bond is held by a “substantial user” of a facility refinanced
with the proceeds of the Bonds or a “related person” to such “substantial user”
as such terms are defined in Section 147(a) of the Code). The Company agrees
that it shall at all times do and perform all acts and things necessary under
the Code as in effect on the Date of Issuance in order to assure that interest
paid on the Bonds (except any Bond for any period during which such Bond is held
by a “substantial user” of a facility refinanced with the proceeds of the Bonds
or a “related person” to such “substantial user” as such terms are defined in
Section 147(a) of the Code), for purposes of federal income taxation, shall be
excludable from the gross income of the recipients thereof under the Code as in
effect on the Date of Issuance and that it will refrain from doing or performing
any act or thing that will cause such interest not to be so excludable.
Notwithstanding anything contained in this paragraph to the contrary, the
Authority shall not have any liability to the Owners, the Trustee or otherwise
as a result of a failure by such party to comply with the provisions of this
paragraph.

 

25

 

 

The Company hereby covenants that it will not make any investment or other use
of the proceeds (as that term is defined in Section 148 of the Code and all
applicable regulations promulgated thereunder) of the Bonds which would cause
the Bonds to be “arbitrage bonds” (as that term is defined in Section 148 of the
Code and all applicable regulations promulgated thereunder), and that it will
comply with the requirements of such Code section and regulations throughout the
term of the Bonds. All of the representations and warranties of the Authority
and the Company contained in the Arbitrage Certificate and the Representation
Letter are incorporated herein by reference with the same force and effect as if
set out in full herein.

 

Without limiting the generality or application of the covenants contained in the
foregoing paragraphs of this Section 6.10, the Company hereby agrees to comply
with and be bound by the following additional covenants:

 

(a)          The Company hereby covenants all of the net proceeds of the Bonds
will be used to pay principal of the Refunded Bonds. For purposes of this
paragraph, “net proceeds” means the net proceeds as defined in Section 150(a)(3)
of the Code, i.e., proceeds of the Bonds, reduced by amounts deposited in any
reasonably required reserve or replacement fund (if any) for the Bonds .

 

(b)          The Company hereby covenants in connection with the Bonds that,
except as permitted in subsection (h) hereof, it will comply with the
requirement for payment of the Rebate Amount to the United States set forth in
the Letter of Instructions. The Company acknowledges and agrees that the
calculation of the Rebate Amount and the payment of the Rebate Amount to the
United States shall be the responsibility of the Company and that neither the
Authority nor the Trustee shall have any obligation therefor. The Company agrees
to indemnify the Authority and the Trustee against any loss, liability or
expense incurred in connection with the Company’s failure to pay the Rebate
Amount to the United States as required by this Section.

 

(c)          Within forty-five (45) days subsequent to the end of each fifth
Bond Year and the retirement of the last Bond of each issue, the Company shall
become knowledgeable of the rebate requirements and shall calculate, or shall
engage a Rebate Expert to calculate, the Rebate Amount in respect of the Bonds
under Section 148(f) of the Code. The Rebate Expert must be experienced in
calculations of Rebate Amount and must be acceptable to the Authority.
Notwithstanding the foregoing, the Company shall not be required to calculate,
or to engage a Rebate Expert to calculate, the Rebate Amount if it establishes
to the satisfaction of the Authority that all of the Gross Proceeds (as defined
in Treasury Regulations Section 1.148-1(b)) of the Bonds are exempt from
arbitrage rebate by virtue of expenditure of proceeds within a spending
exception, in accordance with the provisions of Treasury Regulations Sections
1.148-7. In the event only a portion of the Gross Proceeds of the Bonds are
exempt from arbitrage rebate by virtue of any one of such exceptions, the
Company shall be required to, or to engage a Rebate Expert to, calculate the
Rebate Amount or otherwise provide an opinion to the effect that no rebate
payment is owed.

 

26

 

 

(d)          Within forty-five (45) days after each fifth Bond Year and the
retirement of the last Bond of each issue, the Company shall give the Trustee a
written summary of a calculation, prepared by the Company or the Rebate Expert,
of the Rebate Amount as of the end of the fifth Bond Year or as of the date of
such retirement, together with funds, or instructions to transfer funds,
sufficient to increase the amount in the Rebate Fund to the Rebate Amount. The
Company shall give the Authority copies of the summary and the funds transmittal
or transfer instructions.

 

(e)          At least fifteen (15) days prior to the due date of any payment,
the Company shall give the Trustee written instructions as to the amount, date,
and manner of payments which the Trustee is to make from the Rebate Fund to the
Federal government to comply with the requirements of Section 148(f) of the
Code, including payments of installments of at least 90% of the Rebate Amount
within sixty (60) days after the end of each fifth Bond Year, payment of all the
Rebate Amount within sixty (60) days after retirement of the last Bond of each
issue, and payment of unspent proceeds penalties by the dates falling ninety
(90) days after each six month period. The Company shall give the Authority a
copy of the instructions.

 

(f)          The amounts in the Rebate Fund shall be applied at the times and in
the amounts required under the Code solely for the purpose of paying the United
States of America in accordance with Section 148(f) of the Code.

 

(g)          With respect to the Bonds, the Company covenants and agrees that it
will comply with the requirements of the Code relating to arbitrage rebate,
unspent proceeds penalty and proceeds investment restrictions in respect of the
Bonds. It further agrees to pay to the Trustee any interest or penalties which
are payable by reason of the failure of the Company timely to perform its
obligations with respect to the computation and payment of Rebate Amount or the
unspent proceeds penalty.

 

(h)          The Authority shall have the right at any time and in its sole and
absolute discretion to obtain from the Company and the Trustee the information
necessary to determine the amount to be paid to the United States. Additionally,
the Authority may, with prior written notice to the Company, (i) review or cause
to be reviewed any determination of the amount to be paid to the United States
made by or on behalf of the Company and (ii) make or retain a Rebate Expert to
make the determination of the amount to be paid to the United States. The
Company hereby agrees to be bound by any such review or determination, to pay
the costs of such review, including without limitation the reasonable fees and
expenses of counsel or a Rebate Expert retained by the Authority, and to pay to
the Trustee any additional amounts for deposit in the Rebate Fund required as
the result of any such review or determination.

 

27

 

 

(i)          Notwithstanding any provision of this Section 6.10 or the Indenture
to the contrary, the Company shall be liable, and shall indemnify and hold the
Authority and the Trustee harmless against any liability, for payments due to
the United States pursuant to Section 148(f) of the Code. Further, the Company
specifically agrees that (i) the Authority shall not be held liable, or in any
way responsible, and the Company shall indemnify and hold harmless the Authority
against any liability, for any mistake or error in the filing of the payment or
the determination of the amount due to the United States or for any consequences
resulting from any such mistake or error and (ii) the Trustee shall not be held
liable, or in any way responsible, and the Company shall indemnify and hold
harmless the Trustee against any liability, for any mistake or error by the
Company in the filing of the payment or the determination of the amount due to
the United States or for any consequences resulting from any such mistake or
error by the Company. The provisions of this paragraph (i) shall survive
termination of this Agreement. This paragraph (i) shall not constitute a waiver
by the Company of any rights which it may have against any party other than the
Authority and the Trustee for any liability referred to in this paragraph (i).

 

(j)          The Company will adopt and implement written tax compliance
procedures to assure compliance with its Tax Covenants sufficient (i) to monitor
the requirements of Section 148 of the Code; and (ii) to ensure that all
nonqualified bonds are remediated in accordance with requirements of the Code
and the regulations thereunder.

 

(k)          The Company shall follow its tax procedures adopted pursuant to
Section 6.10(j) hereof in order to satisfy its Tax Covenants.

 

(l)          The Company shall notify the Authority and the Trustee of a
Determination of Taxability by reason of an Event Notice as soon as practicable
after the determination that a violation of a Tax Covenant has occurred.

 

(m)          If pursuant to the Company’s procedures the Company determines that
it must take remedial action to cure a violation of a Tax Covenant, it will
promptly notify the Authority as to the action to be taken.

 

(n)          In the event the Authority becomes aware of a possible violation of
a Tax Covenant, the Authority shall have the right, upon notice to the Company,
to conduct its own investigation, and at the sole cost of expense of the
Company, to retain Bond Counsel to determine any and all actions required to
remediate such violation.

 

(o)          The Authority, the Trustee and the Company recognize that the
provisions of this Section 6.10 are intended to comply with Section 148(f) of
the Code and the regulations thereunder and if as a result of a change in such
Section of the Code or the regulations thereunder or in the interpretation
thereof, a change in this Section 6.10 shall be permitted or necessary to assure
continued compliance with Section 148(f) of the Code and the regulations
thereunder, then with written notice to the Trustee, the Authority and the
Company shall be empowered to so amend this Section 6.10 and the Authority may
require, by written notice to the Company and the Trustee, the Company to so
amend this Section 6.10, and the Company hereby agrees to consent to, comply
with and be bound by any such amendment to this Section 6.10 to the extent
necessary or desirable to assure compliance with the provisions of Section
148(f) of the Code and the regulations thereunder; provided that either the
Authority or the Trustee shall require, prior to any such amendment becoming
effective, at the sole cost and expense of the Company, a written Opinion of
Bond Counsel satisfactory to the Authority to the effect that either (i) such
amendment is required to maintain the exclusion from gross income under Section
103 of the Code of interest paid and payable on the Bonds or (ii) such amendment
shall not adversely affect the exclusion from gross income under Section 103 of
the Code of interest paid or payable on the Bonds.

 

28

 

 

(p)          Notwithstanding anything herein or in the Indenture to the
contrary, the obligations of the Company under the provisions of this Section
6.10 shall survive the payment, redemption or defeasance of the Bonds, the
resignation or removal of the Trustee for any reason, and termination of this
Agreement.

 

(q)          In the event the amount in the Project Fund is insufficient to fund
the Rebate Fund, the Company shall within ten (10) days of receipt of the report
furnished by the Rebate Expert pursuant to paragraph (c) above, pay or cause to
be paid to the Trustee for deposit into the Rebate Fund the difference between
the amount therein and the amount required to fund the Rebate Amount. If the
Company fails to make or cause any payment required pursuant to this paragraph
(q) to be made when due, the Authority shall have the right, but shall not be
required, to make such payment to the Trustee on behalf of the Company. Any
amount advanced by the Authority pursuant to this paragraph (q) shall be added
to the moneys owing by the Company under this Agreement and shall be payable on
demand with interest as provided in Section 6.21 hereof.

 

(r)          Each payment of the Rebate Amount to be paid to the United States
shall be filed with the Internal Revenue Service Center at such address that may
be specified by the Internal Revenue Service. Each payment shall be accompanied
by Form 8038-T (or such other form required by the Internal Revenue Service
furnished by the Company or the Authority), executed by the Authority, and a
statement identifying the Authority, the date of the issue, the CUSIP number for
the Bonds with the longest maturity (if available) and a copy of the applicable
Form 8038.

 

Section 6.11   Public Purpose Covenants.

 

The Company covenants that it will throughout the term of this Agreement operate
and maintain the Prior Project in the manner provided in this Agreement, and
will maintain and preserve the Prior Project as an authorized project under the
Act.

 

Section 6.12   Agreement Not to Change the Prior Project.

 

The Company agrees that it will not change the Prior Project if any such change
would make inaccurate, in any material respect, the description of the Prior
Project set forth in the documents executed at the time of delivery of the
Refunded Bonds unless (i) the Authority and the Trustee receive an opinion of
Bond Counsel to the effect that such change is permitted by the Act, the
Indenture and this Agreement, and will not for purposes of federal income
taxation adversely affect the exclusion from gross income of interest on the
Bonds; and (ii) the Prior Project as changed will continue to be a “project”
authorized to be financed by the Act as evidenced in writing by the Authority.

 

29

 

 

Section 6.13   Certificates of No Default and Other Information.

 

The Company shall deliver within 120 days after the close of its Fiscal Year
and, with respect to Section 6.13(d) hereof, on the Date of Issuance to the
Authority and the Trustee the following:

 

(a)          a certificate executed by a Company Representative to the effect
that (i) it is not aware of any condition, event or act which constitutes a
Default and (ii) it is not aware of any condition, event or act which, with
notice or lapse of time, or both, would constitute such a Default, or, in either
case, if any such condition, event or act exists, specifying the same;

 

(b)          a written description of the present use of the Prior Project and a
description of any anticipated material change in the use of the Prior Project
or in the number of employees employed thereat by the Company and the number of
employees employed thereat by any of its affiliates;

 

(c)          a certification to the effect that it is in compliance with its Tax
Covenants; and

 

(d)          certificates evidencing that the insurance or self-insurance
program required pursuant to this Agreement (including, without limitation,
Article VII), is in full force and effect, together with copies of any
applicable insurance policies, if requested by the Authority or the Trustee.

 

The Company also hereby agrees to furnish to the Authority all material
information and materials related to the public purposes of the Prior Project or
the Company, including, without limitation, by way of example, changes in
ownership of the Prior Project, changes in the nature of the Prior Project and
employment related matters, that the Authority reasonably requests from time to
time.

 

Section 6.14   Costs and Expenses.

 

All reasonable expenses in connection with the preparation, execution, delivery,
recording and filing of the Indenture, this Agreement, the Bonds and any other
documents in connection therewith, and in connection with the preparation,
issuance and delivery of the Bonds, the Authority’s fees, the reasonable fees
and expenses of McCarter & English, LLP, and the fees and expenses of the
Trustee as set forth in the Indenture shall be paid directly by the Company. The
Company shall also pay throughout the term of the Bonds the Authority’s fees and
expenses incurred pursuant to the terms of the Bond Documents.

 

30

 

 

Section 6.15   Maintain Existence; Covenant Against Sale and Removal.

 

The Company shall maintain its existence as a legal entity and shall not sell,
assign, lease, encumber, transfer or otherwise dispose of (whether in one
transaction or in a series of transactions) substantially all of its assets
without the prior written consent of the Authority, which consent shall not be
unreasonably withheld; provided however that the Company may merge with or into
or consolidate with any other entity, and this Agreement may be transferred
pursuant to such merger or consolidation without obtaining such consent and
without violating this Section 6.15 provided that with respect to a merger or
consolidation with such other entity (i) the Company causes the proposed
surviving, resulting or transferee company to furnish the Authority and the
Trustee with a Change of Ownership Information Form; (ii) the net worth of the
surviving, resulting or transferee company following the merger, consolidation
or transfer is at least 95% of the net worth of the Company immediately
preceding the merger, consolidation or transfer; (iii) any litigation or
investigation in which the surviving, resulting or transferee company or its
officers and directors are involved, and any court, administrative or other
orders to which the surviving, resulting or transferee company or its officers
and directors are subject, relate to matters assumed from the Company (except in
the case where the Authority is an adverse party) or arising in the ordinary
course of business; (iv) the Authority receives an opinion of Bond Counsel to
the effect that such merger or consolidation is permitted by the Act, the
Indenture and this Agreement, will not for purposes of federal income taxation
adversely affect the exclusion from gross income of interest on the Bonds and
will not cause a reissuance of the Bonds; (v) the surviving, resulting or
transferee company assumes in writing or by operation of law the obligations of
the Company under this Agreement and the Note; (vi) after the merger,
consolidation or transfer, the Prior Project shall be operated as an authorized
project under the Act; and (vii) no Default has occurred and is continuing.

 

Section 6.16   Governmental Approvals.

 

The Company covenants that it will obtain or cause to be obtained all necessary
approvals and permits from any and all governmental agencies requisite to the
operation of the Prior Project.

 

Section 6.17   Prohibited Facilities.

 

No proceeds of the Bonds will be used to provide, or to refinance, an airplane,
skybox or other private luxury box, any facility primarily used for gambling, or
any store the principal business of which is the sale of alcoholic beverages for
consumption off premises, land to be used for farming purposes or any health
club facility.

 

Section 6.18   Compliance with Authority Requests.

 

The Company shall file or record or cause to be filed or recorded all financing
statements that are required in order to fully protect and preserve the security
interests and the priority thereof and the rights and powers of the Trustee in
connection therewith, including without limitation, all continuation statements
for the purpose of continuing without lapse the effectiveness of (i) those
financing statements which shall have been filed at or prior to the Date of
Issuance in connection with the security for the Bonds pursuant to the authority
of the applicable Uniform Commercial Code and (ii) any previously filed
continuation statements that shall have been filed as required herein. Upon the
filing of any such financing statement or continuation statement, the Company
shall promptly notify the Trustee that the same has been accomplished. The
Company shall promptly, if requested in writing, furnish to the Trustee prior to
or contemporaneously with the filing or recording of any financing statements
and any continuation statements as required hereunder, an opinion of counsel to
the effect that such filings are sufficient to maintain perfection and priority
of the security interests granted in this Indenture.

 

31

 

 

Section 6.19   Project Occupant Applications.

 

Upon the request of the Authority, prior to leasing, subleasing or consenting to
the subleasing or assignment of any lease of all or any part of the Prior
Project comprised of more than 10% of the total Prior Project, the Company shall
cause a Project Occupant Information Form to be submitted to the Authority by
any such lessee, sublessee or lease assignee of the Prior Project. The Company
shall not permit any such leasing, subleasing or assigning of leases that would
impair the excludability of interest paid on the Bonds from gross income for
purposes of federal income taxation, or that would impair the ability of the
Company to operate the Prior Project or cause the Prior Project not to be
operated as an authorized project under the Act.

 

Section 6.20   Project Sign.

 

If requested by the Authority (but subject to governmental rules and regulations
applicable thereto), the Company shall cause to be posted and maintained at the
site of the Prior Project a sign, three feet in width and five feet in length,
reading as follows:

 

FINANCIAL ASSISTANCE FOR THIS PROJECT PROVIDED BY THE

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY

Chris Christie, Governor

Alfred C. Koeppe, Chairman

 

Section 6.21   Advances by Authority.

 

In the event the Company fails to take out or maintain the full insurance
coverage required by Section 7.04 or 7.05 of this Agreement or fails to pay the
charges required to be paid hereunder at or prior to the time they are required
to be paid, the Authority may (but shall not be obligated to) take out such
required policies of insurance and pay the premiums on the same, and pay such
charges or such other amounts as are necessary to perform the Company’s
obligations hereunder. In the event that the Authority takes any of the
foregoing actions, the Authority shall notify the Company and the Trustee in
writing. All amounts so advanced therefor by the Authority shall become an
additional obligation of the Company to the Authority, which amounts, together
with interest thereon at the rate equal to the interest rate on the Bonds from
the date advanced, the Company agrees to pay on demand. Any remedy vested in the
Authority for the collection of loan repayments hereunder shall also be
available to the Authority for the collection of all such amounts so advanced.

 

Section 6.22   Affirmative Action and Prevailing Wage Regulations.

 

For any rebuilding, replacement, repair or restoration of the Prior Project, the
Company shall comply with the Authority’s Affirmative Action Program and
Prevailing Wage Rate Provisions and to that end shall:

 

(a)  Insert in all construction bid specifications for any Construction Contract
the following provisions:

 

32

 

 

(i)  Construction of this project is subject to an Affirmative Action Program of
the New Jersey Economic Development Authority which program establishes hiring
goals for minority and female workers. Any contractor or subcontractor must
agree to make every effort to meet the established goals and to submit certified
reports and records required by the Authority. Copies of the Affirmative Action
Program may be obtained by writing to: Office of Affirmative Action; New Jersey
Economic Development Authority, Gateway One, Suite 2403, Newark, New Jersey
07102; and

 

(ii)  Submission of a bid signifies that the bidder knows the requirements of
the Affirmative Action Program and signifies the bidder’s intention to comply
therewith. Construction of this project is subject to N.J.A.C. 19:30 3.1 et seq.
Workers employed in construction of this project must be paid at a rate not less
than the Prevailing Wage Rate established by the New Jersey Commissioner of
Labor;

 

(b)  Include in all Construction Contracts those provisions which are set forth
in the Addendum to Construction Contract annexed hereto as Exhibit C or any
amendments thereto as may be authorized and approved by the Authority;

 

(c)  Obtain from all contractors and submit to the Authority a Contractor’s
Certificate and Agreement in the form annexed hereto as Exhibit D within 3 days
of the execution of any Construction Contract;

 

(d)  Create an office of Company Affirmative Action and maintain in that office
until the Completion Date an individual having responsibility to coordinate
compliance by the Company with the Authority’s Affirmative Action Program and to
act as liaison with the Authority’s Office of Affirmative Action;

 

(e)  Submit to the Authority and the Trustee on the Completion Date, a
Contractor’s Completion Certificate in the form annexed hereto as Exhibit E;

 

(f)  Furnish to the Authority all other reports and certificates required under
the Authority’s Affirmative Action Program and Prevailing Wage Rate Provisions;
and

 

(g)  Include or cause to be included in all Construction Contracts for any
rebuilding, replacement, repair or restoration of the Prior Project, a
provision, term or condition authorizing and allowing a holdback equal to either
(i) if the Construction Contract is less than fifty percent (50%) complete as
determined by the Company, ten per centum (10%), and (ii) if the Construction
Contract is equal to or greater than fifty percent (50%) complete but less than
ninety percent (90%) complete as determined by the Company, five per centum
(5%), of the total amount agreed to be paid to the contractor for the work done
pursuant to any such Construction Contract and subject to the Affirmative Action
Program which amount is to represent the retainage for the purpose of assuring
contractor compliance with the Affirmative Action Program of the Authority, said
sum to be disbursed to the contractor only upon compliance with the terms and
conditions of Section 6.06 of the Indenture and (1) the execution and filing of
the Contractor’s Completion Certificate; (2) the execution and filing of the
Company’s Completion Certificate; and (3) receipt by the Company of a written
notice issued by the Authority’s Office of Affirmative Action that the
contractor has complied with the requirements of the Affirmative Action Program.

 

33

 

 

(h)  Notwithstanding the above provisions of this Section 6.22, in the event
that a court of competent jurisdiction finally determines that the Affirmation
Action Program or any provision thereof or the Prevailing Wage Rate Provisions
or any provision thereof is legally invalid or unenforceable, the Company shall
have no obligation to comply with the invalid or unenforceable provision or
provisions.

 

Section 6.23   Relocation of the Prior Project.

 

The Company shall not relocate the Prior Project or any part thereof out of the
State. The Company shall not relocate the Prior Project or any part thereof
within the State without the prior written consent of an Authority
Representative and an Opinion of Bond Counsel that the relocation of the Prior
Project within the State will not adversely affect the tax-exempt status of the
Bonds.

 

Section 6.24   Compliance with Laws.

 

The Company shall comply in all material respects with all laws, ordinances and
regulations, including, without limitation, all zoning and environmental laws,
ordinances and regulations, of any duly constituted authority which if not
complied with, could reasonably be expected to materially adversely affect the
Prior Project or the use thereof. The Company shall have the right in good faith
to contest or appeal from such laws, ordinances and regulations and any decision
adverse to the Company based thereon, but all costs, fees and expenses incurred
in connection with such proceedings shall be borne by the Company; provided,
however, the Company must first give the Authority written notice of any such
contest. The Company agrees that it shall not discriminate or permit any
discrimination in the use of the Prior Project against any person on the grounds
of race, color, religion, gender, age or national origin in any manner
prohibited by the laws of the United States or the State, and shall provide the
State with all information required by law concerning employment practices and
procedures.

 

34

 

 

ARTICLE VII

 

ASSIGNMENT, SELLING, LEASING;
INDEMNIFICATION; REDEMPTION

 

Section 7.01   Assignment, Selling and Leasing.

 

To the extent permitted by Section 6.15 hereof, this Agreement may be assigned
and the Prior Project may be sold or leased, as a whole or in part, with the
prior written consent of the Credit Provider (during any Credit Facility
Period), the Administrative Agent (during any Bank Rate Period) or the Trustee
(during any period other than a Credit Facility Period or a Bank Rate Period);
provided, further, that no such sale or lease shall, in the opinion of Bond
Counsel, result in interest on any of the Bonds becoming includable in gross
income for federal income tax purposes, or shall otherwise violate any
provisions of the Act; provided further, however, that no such sale or lease
shall relieve the Company or ITT Holdings LLC of any of their respective
obligations under this Agreement unless such obligations shall have been legally
and validly assumed by the acquiring party.

 

Section 7.02   Release and Indemnification Covenants.

 

(a)         The Company agrees to and does hereby indemnify and hold harmless
the Authority, any person who “controls” the Authority (within the meaning of
Section 15 of the Securities Act of 1933, as amended), the Trustee and any
member, principal, officer, director, official, agent, employee, and attorney
thereof or of the Authority, the Trustee or the State (collectively, the
“Indemnified Parties”) against any and all losses, claims, damages or
liabilities (including all costs, expenses and reasonable counsel fees incurred
in investigating or defending such claim) suffered by any of the Indemnified
Parties to the extent caused by, relating to, arising out of, resulting from, or
in any way connected with (i) the condition, use, ownership, possession,
conduct, management, planning, design, acquisition, construction, installation,
financing or sale of the Prior Project or any part thereof including the payment
of the Rebate Amount to the federal government; (ii) any untrue statement of a
material fact contained in information provided by the Company with respect to
the transactions contemplated hereby; (iii) any omission by the Company of a
material fact necessary to be stated therein in order to make such statement not
misleading or incomplete; or (iv) the acceptance or administration by the
Authority without gross negligence or willful misconduct of its duties under the
Indenture or this Agreement. In case any action shall be brought against one or
more of the Indemnified Parties based upon any of the above and in respect to
which indemnity may be sought against the Company, such Indemnified Party shall
promptly notify the Company in writing, and except where the Company is the
claimant the Company shall assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party, the payment of all
reasonable costs and expenses and the right to negotiate and consent to
settlement. Any one or more of the Indemnified Parties shall have the right to
employ separate counsel (reasonably satisfactory to the Company) at the
Company’s expense in any such action and to participate in the defense thereof
if, in the reasonable opinion of the Indemnified Party, a conflict of interest
could arise out of the representation of the parties by the same counsel. The
Company shall not be liable for any settlement of any such action effected
without the Company’s consent, but if settled with the consent of the Company,
or if there is a final judgment for the claimant on any such action, the Company
agrees to indemnify and hold harmless the Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.

 

35

 

 

(b)          The Company agrees to and does hereby indemnify and hold harmless
the Indemnified Parties against any and all losses, claims, damages or
liabilities (including all costs, expenses, and reasonable counsel fees incurred
in investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by, relating to, arising out of, resulting from, or in any
way connected to an examination, investigation, audit or litigation by the
Internal Revenue Service with respect to the tax-exempt status of interest on
the Bonds or investigation by the Securities Exchange Commission or other state
or federal agency with respect to the sale or distribution of the Bonds. In the
event of such examination, investigation, audit, or litigation, the Indemnified
Parties shall promptly notify the Company in writing thereof and shall have the
right to employ counsel reasonably satisfactory to the Company at the Company’s
expense, provided that any one or more of the Indemnified Parties shall have the
right to employ separate counsel (reasonably satisfactory to the Company) at the
Company’s expense in any such action and to participate in the defense thereof
if, in the reasonable opinion of the Indemnified Party, a conflict of interest
could arise out of the representation of the parties by the same counsel. In
such event, the Company shall assume the primary role in responding to and
negotiating with the Internal Revenue Service, but shall inform the Indemnified
Parties of the status of the investigation. In the event the Company fails to
respond adequately and promptly to any such examination, investigation, audit,
or litigation, the Authority shall have the right to assume the primary role in
responding to and negotiating with the Internal Revenue Service and shall have
the right to enter into a closing agreement or settlement, for which the Company
shall be liable.

 

(c)          Notwithstanding anything in this Agreement to the contrary which
may limit recourse to the Company or may otherwise purport to limit the
Company’s liability, the provisions of this Section shall control the Company’s
obligations and shall survive repayment of the Bonds.

 

(d)          The Authority and Trustee shall be protected in its or their acting
upon any paper or documents (whether in their original or facsimile form)
reasonably believed by it or them to be genuine, and it or they may conclusively
rely upon the advice of counsel and may (but need not) require further evidence
of any fact or matter before taking any action. No recourse shall be had by the
Company for any claim based on the Indenture or this Agreement against any
member, officer, employee or agent of the Authority or the Trustee alleging
personal liability on the part of such person.

 

Notwithstanding anything to the contrary contained herein, the Company shall
have no liability to indemnify an Indemnified Party against losses, claims,
damages or liabilities to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Party.

 

Section 7.03   Authority to Grant Security Interest to Trustee.

 

The parties hereto agree that pursuant to the Indenture, the Authority shall
assign to the Trustee, in order to secure payment of the Bonds, all of the
Authority’s right, title and interest in and to this Agreement, except for
Reserved Rights.

 

36

 

 

Section 7.04   Property Insurance Required.

 

The Company agrees, at its sole cost and expense, to keep all buildings,
structures, improvements and personal property related to the Prior Project
(hereinafter the “Property”) insured at all times throughout the term of this
Agreement against loss or damage by fire, lightning, windstorm, explosion, riot,
riot attending a strike, civil commotion, damage from aircraft and vehicles, and
smoke damage and loss or damage from such hazards as are presently included in
so-called “extended coverage” and against vandalism and malicious mischief and
against such other insurable hazards as, under good insurance practices, from
time to time are insured against for similar properties in the State. Such
insurance shall be in a minimum amount at least equal to the greater of (i)
outstanding principal amount of the Bonds and (ii) the replacement value thereof
(but with regard to the peril of earthquake, such minimum amount need not exceed
$5,000,000), and shall name the Trustee and the Authority as additional
insureds.

 

Section 7.05   Liability Coverages Required.

 

The Company at its own cost and expense will provide and keep in force during
the term of this Agreement and until payment of the Bonds in full shall have
occurred comprehensive general liability insurance with respect to bodily injury
and property damage with a combined single limit of not less than $1,000,000 per
occurrence and not less than $2,000,000 annual aggregate, together with not less
than $5,000,000 excess liability coverage, and not less than the amount required
by law with respect to workmen’s compensation insurance, and such other
liability insurance as is customarily maintained by responsible persons or
entities owning and operating properties similar to the Prior Project. In
addition, the Company, at its sole expense, shall provide and keep in force
whenever construction is or major alterations to the Property are being
performed, policies of contingent public liability insurance. Such contingent
liability insurance shall be a public liability policy covering at least the
hazards of all phases of the construction being performed by the Company or its
contractors, the hazards arising from the ownership and possession of the
Property, and the hazards of any operations, other than construction, being
carried on by the Company on any part of the Prior Project during the
construction period.

 

The proceeds of all public liability insurance shall be applied to the payment
of any judgment, settlement or liability incurred for risks covered by such
insurance.

 

37

 

 

Section 7.06   General Insurance Provisions.

 

All policies of insurance and renewals thereof required under this Agreement
shall contain provisions complying with the requirements hereof and shall be
issued by such insurer or insurers as shall be financially responsible,
qualified to do business in the State and of recognized standing. The Company
shall have the right to carry the insurance provided for in this Agreement or
any portion thereof under blanket policies. All insurance as to form, amount and
insurance broker shall be reasonably satisfactory to the Authority. All policies
shall require that no less than thirty (30) days’ written notice of cancellation
or material change will be given to the Authority and the Trustee. All cost of
insurance shall be borne by the Company. On or prior to the Date of Issuance,
the Company will deliver to the Authority certificates of insurance evidencing
the insurance which is required by this Agreement. Any certificate of insurance
furnished pursuant hereto shall set forth the amounts of insurance and coverage,
shall evidence that such amounts are at least equal to the amounts required by
this Article VII and shall evidence that the related policy or policies of
insurance insure against the risks set forth hereinabove, cannot be adversely
modified or canceled without thirty (30) days’ prior written notice to the
Trustee and the Authority, and have a replacement cost endorsement meeting the
requirements hereof. All insurance is required commencing from the date hereof
and is to be continued throughout the term of this Agreement. All property and
liability insurance shall be so written or endorsed as to make the Authority and
the Trustee additional insureds under such policies as their interests may
appear. The Company shall not violate or permit to be violated any of the
conditions of the policies of insurance required to be maintained hereunder.

 

All liability insurance policies covering the Prior Project shall provide, inter
alia, that the Authority and the Trustee shall not be subject to defenses
otherwise available to the insurer against the insured thereunder.

 

With respect to all policies of insurance which the Company is hereinabove
required to carry:

 

(a)          In the event the Company shall fail to maintain the insurance
coverage required by this Agreement, the Authority or the Trustee may (but shall
be under no obligation to), after ten (10) days written notice to the Company
unless cured within such ten (10) days, contract for the required policies of
insurance and pay the premiums on the same and the Company agrees to reimburse
the Authority or the Trustee, as the case may be, to the extent of the amounts
so advanced with interest thereon at the maximum rate permitted by law;

 

(b)          In the event of loss with respect to the Prior Project or an event
which would constitute loss with respect to the Prior Project, under any policy,
the Company shall give prompt notice thereof to the Authority and the Trustee,
and the Authority and the Trustee may make proof of loss if not made promptly by
the Company;

 

(c)          Each insurance carrier is hereby authorized and directed to make
payments under each respective insurance policy directly to the Trustee instead
of to the Company or to the Trustee and the Company jointly, and the Company
appoints the Trustee, irrevocably and coupled with an interest, as the Company’s
attorney-in-fact to endorse any draft therefor and make the deposits required by
this Agreement;

 

(d)          Each policy of insurance and all renewals thereof are hereby
assigned to the Authority and the Trustee as their interests may appear as
additional security for payment of the indebtedness hereby secured, and the
Company hereby agrees that any values available thereunder upon cancellation or
termination of any of said policies or renewals, whether in the form of return
of premiums or otherwise, shall be payable to the Authority and the Trustee as
assignee thereof; and

 

(e)          If the Authority or the Trustee becomes the owner of the Prior
Project or any part thereof by foreclosure or otherwise, each such insurance
policy, including all right, title and interest of the Company thereunder, to
the extent related to the Prior Project, shall become the absolute property of
the Authority or the Trustee.

 

38

 

 

(f)          The Company may satisfy the insurance requirements of this Section
and Section 7.04 and 7.05 hereof with a program of self-insurance in accordance
with standard industry practice.

 

Section 7.07   Damage, Destruction or Condemnation.

 

(a)          Unless provided otherwise in the Credit Agreement or Revolving
Credit Agreement, in the event that at any time during the term of this
Agreement the whole or part of the Prior Project shall be damaged or destroyed,
or taken or condemned by a competent authority for any public use or purpose, or
by agreement between the Company and those authorized to exercise such right, or
if the temporary use of the Prior Project shall be so taken by condemnation or
agreement (a “Loss Event”);

 

(i)          the Authority shall have no right or obligation to rebuild,
replace, repair or restore the Prior Project,

 

(ii)         the Company shall have no obligation to rebuild, replace, repair or
restore the Prior Project,

 

(iii)        there shall be no abatement, postponement or reduction in the
amounts payable by the Company under this Agreement, and

 

(iv)        the Company will promptly give written notice of a material Loss
Event to the Authority and the Trustee, generally describing the nature and
extent thereof.

 

(b)          In the event that the whole or a part of the Prior Project is
damaged or destroyed or taken or condemned by a competent authority and the
Company does not rebuild, replace, repair or restore the Prior Project, the
Company shall cause the Bonds to be redeemed pursuant to Section 3.01(i) of the
Indenture unless it receives an opinion of Bond Counsel that the Prior Project
would still constitute an exempt facility within the meaning of Section
103(b)(4) of the Internal Revenue Code of 1954, as amended, or that failure to
rebuild would not cause the interest on the Bonds to be includable in gross
income for Federal income tax purposes.

 

In the event that the whole or a part of the Prior Project is damaged or
destroyed or taken or condemned by a competent authority and the Company
rebuilds, replaces, repairs or restores the Prior Project, the Company shall do
so at its own cost and expense (including, without limitation, from amounts
deposited into the Project Fund). The Company shall not by reason of payment of
any such excess costs be entitled to any reimbursement from the Authority, the
Trustee or any Bondholder, nor shall the amounts payable by the Company under
this Agreement be abated, postponed or reduced. Any such rebuilding,
replacement, repair, restoration or substitution shall:

 

(i)          to the extent the Company rebuilds, replaces, repairs, restores or
substitutes for the Prior Project as a result of such Loss Event, such
rebuilding, replacement, repair, restoration or substitution shall automatically
be deemed to be included in the Prior Project for all purposes under the Bond
Documents;

 

39

 

 

(ii)         not change the nature of the Prior Project as an authorized project
as defined in and as contemplated by the Act, nor change the nature of the Prior
Project so that it would not constitute an exempt facility within the meaning of
Section 103(b)(4) of the Internal Revenue Code of 1954, as amended; and

 

(iii)        be effected with due diligence in a good and workmanlike manner, in
compliance with all applicable legal requirements and be promptly and fully paid
for by the Company in accordance with the terms of the applicable contract(s)
therefor.

 

(c)          The Authority and the Company shall cooperate and consult with each
other in all matters pertaining to the settlement, compromise, arbitration or
adjustment of any claim or demand on account of any Loss Event, but the
settlement, compromise, arbitration or adjustment of any such claim or demand
shall be subject to the approval only of the Company.

 

(d)          Any proceeds received by or payable to the Company or the Authority
as a result of a Loss Event (whether from insurance, as a condemnation award or
otherwise) shall, unless used to redeem Bonds, be deposited into the Project
Fund.

 

Section 7.08   Indemnification of Trustee.

 

The Company shall and hereby agrees to indemnify the Trustee for, and hold the
Trustee harmless against, any loss, liability or expense (including the costs
and expenses of defending against any claim of liability) incurred without gross
negligence or willful misconduct by the Trustee and arising out of or in
connection with its acting as Trustee under the Indenture.

 

40

 

 

ARTICLE VIII

 

DEFAULTS AND REMEDIES

 

Section 8.01   Defaults Defined.

 

The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:

 

(a)  Failure by the Company or ITT Holdings LLC, as applicable, to pay any
amount required to be paid under Section 4.02(a), (d) or (e) hereof.

 

(b)  At any time other than a Credit Facility Period or a Bank Rate Period,
failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Section 8.01(a) hereof, for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied shall have been given
to the Company by the Authority or the Trustee, unless the Authority and the
Trustee shall agree in writing to an extension of such time prior to its
expiration; provided, however, if the failure stated in the notice cannot be
corrected within the applicable period, the Authority and the Trustee will not
unreasonably withhold their consent to an extension of such time if corrective
action is instituted by the Company within the applicable period and diligently
pursued until such failure is corrected.

 

(c)  At any time other than a Credit Facility Period or a Bank Rate Period, the
dissolution or liquidation of the Company, except as authorized by Section 2.02
hereof, or the voluntary initiation by the Company of any proceeding under any
federal or state law relating to bankruptcy, insolvency, arrangement,
reorganization, readjustment of debt or any other form of debtor relief, or the
initiation against the Company of any such proceeding which shall remain
undismissed for sixty (60) days, or failure by the Company to promptly have
discharged any execution, garnishment or attachment of such consequence as would
impair the ability of the Company to carry on its operations at the Project, or
assignment by the Company for the benefit of creditors, or the entry by the
Company into an agreement of composition with its creditors or the failure
generally by the Company to pay its debts as they become due.

 

(d)  The occurrence of a Default under the Indenture.

 

(e)  At any time during any Credit Facility Period, the occurrence of any
“Default” or “Event of Default” under any Credit Agreement.

 

(f)  At any time during any Bank Rate Period, the occurrence of an “Event of
Default” (as defined thereunder) under the Revolving Credit Agreement and the
receipt by the Trustee of written notice thereof from the Administrative Agent
(at the direction of the requisite lenders pursuant to the terms of the
Revolving Credit Agreement).

 

41

 

 

The provisions of subsection (b) of this Section are subject to the following
limitation: if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations contained in Article IV hereof), the Company shall not be deemed in
Default during the continuance of such inability. The term “force majeure” as
used herein shall mean, without limitation, the following: acts of God; strikes
or other industrial disturbances; acts of public enemies; orders or restraints
of any kind of the government of the United States of America or of the State or
of any of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company. The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing the Company from carrying out its
agreement, provided that the settlement of strikes and other industrial
disturbances shall be entirely within the discretion of the Company and the
Company shall not be required to settle strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.

 

Section 8.02   Remedies on Default.

 

Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Authority with the written consent of the
Trustee, may take one or any combination of the following remedial steps:

 

(a)  If the Trustee has declared the Bonds immediately due and payable pursuant
to Section 9.02 of the Indenture, by written notice to the Company, declare an
amount equal to all amounts then due and payable on the Bonds and hereunder,
whether by acceleration of maturity (as provided in the Indenture) or otherwise,
to be immediately due and payable as liquidated damages under this Agreement and
not as a penalty, whereupon the same shall become immediately due and payable;

 

(b)  Have reasonable access to and inspect, examine and make copies of the books
and records and any and all accounts, data and income tax and other tax returns
of the Company during regular business hours of the Company if reasonably
necessary in the opinion of the Trustee; or

 

(c)  Take whatever action at law or in equity as may appear necessary or
desirable to collect the amounts then due and thereafter to become due, or to
enforce performance and observance of any obligation, agreement or covenant of
the Company under this Agreement.

 

Any amounts collected pursuant to action taken under this Section (other than
moneys collected in connection with the Authority’s Reserved Rights, which
amounts may be paid directly to the Authority) shall be paid into the Bond Fund
and applied in accordance with the provisions of the Indenture.

 

42

 

 

Section 8.03   Additional Authority Remedies on Default.

 

In addition to the remedies permitted by Section 8.02 hereof and by law, the
following shall constitute additional and, with respect to Section 8.03(a),
exclusive, remedies of the Authority:

 

(a)         upon the occurrence of any of the following, the Company shall, at
the direction of the Authority, prepay all amounts due hereunder in full
together with interest accrued and to accrue to the redemption date, so as to
effect the mandatory redemption of the Bonds pursuant to Section 3.01(b) of the
Indenture: (i) the Company ceases to operate the Prior Project or ceases to
cause the Prior Project to be operated as an authorized project under the Act,
in either case, for twelve (12) consecutive months, without first obtaining the
written consent of the Authority, or (ii) any representation or warranty of the
Company in this Agreement or in any other document furnished in connection with
this Agreement proves to have been false or misleading in any material respect
when made. The Authority shall give notice to the Company, the Trustee and, if
applicable, any Credit Facility Provider, Bank or Administrative Agent in place
with respect to the Bonds, of any such occurrence, whereupon the Trustee shall
give notice to the Bondholders of the redemption of the Bonds pursuant to the
terms of the 3.01(b) of the Indenture and will set a redemption date pursuant to
the terms of the Indenture, but in no event later than 60 days after the
Authority gives notice to the Trustee of the occurrence. The prepayment of all
amounts due hereunder shall be due and payable on the second Business Day next
preceding the redemption date for the Bonds. Prepayment by the Company pursuant
to this Section shall be in an amount sufficient, together with other funds on
deposit with the Trustee which are available for such purpose, to redeem the
Bonds then Outstanding and to pay (i) all other amounts due hereunder, (ii) all
Administration Expenses accrued and to accrue through the redemption date and
(iii) any other expenses and fees required to satisfy and discharge the
Indenture.

 

(b)         in addition to the remedy specified in paragraph (a) above, if the
Company commits a breach or threatens to commit a breach of any of the
provisions of this Agreement or of any of the other Bond Documents, the
Authority shall have the right and remedy, without posting bond or other
security, to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause immediate and irreparable injury to the
Authority and that money damages will not provide an adequate remedy therefor.

 

The exercise of rights under Section 8.03(b) shall not preclude the Authority’s
exercise of rights under Section 8.03(a) above and shall not diminish the
Trustee’s right to enforce specific performance, if appropriate, of the Bond
Documents.

 

Section 8.04   No Remedy Exclusive.

 

Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Authority or the Trustee is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law or in equity. No delay or omission
to exercise any right or power accruing upon any Default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Authority or the Trustee to exercise any
remedy reserved to it in this Article, it shall not be necessary to give any
notice, other than such notice as may be required in this Article or by
applicable law. Such rights and remedies as are given the Authority hereunder
shall also extend to the Trustee, and the Trustee and the Owners of the Bonds,
subject to the provisions of the Indenture, shall be entitled to the benefit of
all covenants and agreements herein contained.

 

43

 

 

Section 8.05   Agreement to Pay Attorneys’ Fees and Expenses.

 

In the event the Company should default under any of the provisions of this
Agreement and the Authority or the Trustee should employ attorneys or incur
other expenses for the collection of payments required hereunder or the
enforcement of performance or observance of any obligation or agreement on the
part of the Company herein contained, the Company agrees that it will on demand
therefor pay to the Authority and the Trustee the reasonable fee of such
attorneys and such other expenses so incurred by the Authority.

 

Section 8.06   No Additional Waiver Implied by One Waiver.

 

In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.

 

Section 8.07   Default by Authority - Limited Liability.

 

Notwithstanding any provision to the contrary set forth in this Agreement, no
provision of this Agreement shall be construed so as to give rise to a pecuniary
liability of the Authority or its members or to give rise to a charge upon the
general credit of the Authority or such members; the liability of the Authority
hereunder shall be limited to its interest in this Agreement and the lien of any
judgment shall be restricted thereto. There shall be no other recourse against
the Authority or any other property now or hereafter owned by it. No recourse
shall be had or any claim based on this Agreement or the Bonds or any document
delivered pursuant to this Agreement or the Bonds against any member, officer or
employee, past, present or future, of the Authority or of any successor body,
either directly or through the Authority or any such successor body, under any
constitutional provision, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise. This Section 8.07 shall not relieve the
Company of any liability or obligation under any instrument relating to this
Agreement, the Indenture, or any other Bond Document. In the performance of the
agreements of the Authority herein contained, any obligation it may incur for
the payment of money shall not be a debt or obligation of the State or any
political subdivision thereof. The Authority does not assume general liability
for the repayment of the Bonds or for the costs, fees, penalties, taxes,
interest, charges, insurance or any other payments recited herein, but shall be
obligated to pay the same only out of the amounts payable by the Company
hereunder. The Authority shall not be required to do any act whatsoever or
exercise any diligence whatsoever to mitigate the damages to the Company if a
Default shall occur hereunder. Nothing herein shall preclude the Company from
proceeding against the Authority for specific performance (or other equitable
remedy in the nature of specific performance) of the Authority’s obligations
hereunder.

 



44

 

 

THE STATE IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND CREDIT NOR TAXING
POWER OF THE STATE IS PLEDGED TO THE PAYMENT OF, THE PRINCIPAL, REDEMPTION
PRICE, IF ANY, OR PURCHASE PRICE, IF ANY, OF OR INTEREST ON THE BONDS. THE BONDS
ARE SPECIAL, LIMITED OBLIGATIONS OF THE AUTHORITY, PAYABLE SOLELY OUT OF THE
REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER THE
INDENTURE AND FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR THE
PAYMENT OF THE BONDS. THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A CHARGE
AGAINST THE GENERAL CREDIT OF THE AUTHORITY. THE AUTHORITY HAS NO TAXING POWER.

 

45

 

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01   Term of Agreement.

 

This Agreement shall remain in full force and effect from the date hereof to and
including December 2, 2027, or until such time as all of the Bonds and the fees
and expenses of the Authority, the Administrative Agent and the Trustee shall
have been fully paid or provision made for such payments, whichever is later;
provided, however, that this Agreement may be terminated prior to such date
pursuant to Article V of this Agreement, but in no event before all of the
obligations and duties of the Company and ITT Holdings hereunder have been fully
performed, including, without limitation, the payments of all costs and fees
mandated hereunder.

 

Section 9.02   Notices.

 

All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
registered mail, postage prepaid, addressed as follows:

 

If to the Authority: New Jersey Economic Development Authority   P.O. Box 990  
36 West State Street   Trenton, New Jersey  08625   Attention: Director - Bonds
and Incentives     If to the Trustee: U.S. Bank National Association   1349 West
Peachtree, NW   Two Midtown Plaza, Suite 1050   Atlanta, Georgia 30309  
Attention:  Corporate Trust Department     If to the Company and/or   ITT
Holdings LLC: Bayonne Industries, Inc. IMTT-Bayonne,   and IMTT-BC   321 St.
Charles Ave.   New Orleans, Louisiana 70130   Attention:  John Siragusa

 

A duplicate copy of each notice, certificate or other communication given
hereunder by the Authority or the Company or ITT Holdings LLC shall also be
given to the Trustee and the Credit Provider (if any). The Authority, the
Company, ITT Holdings LLC, the Trustee, the Credit Provider (if any) and the
Confirming Bank (if any), may, by written notice given hereunder, designate any
further or different addresses to which subsequent notices, certificates or
other communications shall be sent.

 

46

 

 

Section 9.03   Binding Effect.

 

This Agreement shall inure to the benefit of and shall be binding upon the
Authority, the Company, ITT Holdings LLC, the Credit Provider (if any), the
Confirming Bank (if any), the Trustee, the Administrative Agent, the Owners of
Bonds and their respective successors and assigns, subject, however, to the
limitations contained in Section 2.02(b) hereof.

 

Section 9.04   Severability.

 

In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

Section 9.05   Amounts Remaining in Funds.

 

Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions of the Indenture) and
the fees and expenses of the Authority in accordance with this Agreement and the
Trustee in accordance with the Indenture, shall belong to and be paid to the
Company by the Trustee.

 

Section 9.06   Amendments, Changes and Modifications.

 

Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein expressly provided,
this Agreement may not be effectively amended, changed, modified, altered or
terminated without the written consent of the Trustee and, prior to a Credit
Facility Termination Date (if any) and payment of all amounts payable to the
Credit Provider (if any) under a Credit Agreement (if any), the consent of the
Credit Provider (if any), in accordance with the provisions of the Indenture.

 

Section 9.07   Execution in Counterparts.

 

This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

Section 9.08   Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State.

 

Section 9.09   Captions.

 

The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.

 

47

 

 

Section 9.10   Survival of Authority Reserved Rights.

 

The Reserved Rights and the Authority’s ability to enforce the Reserved Rights
will survive the termination of this Agreement so long as the Bonds are
Outstanding.

 

Section 9.11   Company Representative.

 

Whenever under the provisions of this Agreement the approval of the Company is
required or the Authority or the Trustee is required to take some action at the
request of the Company, such approval or such request shall be given for the
Company by the Company Representative, and the Authority or Trustee may rely
upon the approval of such Authorized the Company Representative or act upon such
request and neither party hereto shall have any complaint against the other or
against the Trustee as a result of any such action taken.

 

Section 9.12   Intention of Parties.

 

It is the express intention of the parties hereto that the purchase, sale or
transfer of any Bonds, as provided in the Indenture, shall not constitute or be
construed to be the extinguishment of any Bonds or the indebtedness represented
thereby (except to the extent any such Bonds may be canceled pursuant to the
Indenture) or the reissuance of any Bonds or the refunding of any indebtedness
represented thereby.

 

Section 9.13   Company to Perform Certain Covenants Under Indenture.

 

The Company acknowledges that it has received an executed copy of the Indenture,
and that it is familiar with its provisions, and agrees to be bound to the
fullest extent permitted by law to all provisions thereof directly or indirectly
relating to it, and that, as the Company under this Agreement, it will take all
such actions as are required or contemplated of it under the Indenture to
preserve and protect the rights of the Trustee and of the Bondholders thereunder
and that it will not take or effect any action which would cause a default
thereunder or jeopardize such rights. It is agreed by the Company and the
Authority that any redemption of Bonds prior to maturity shall be effected as
provided in the Indenture.

 

Section 9.14   Amendments to Law.

 

A reference herein to a statute or to a regulation issued by a governmental
authority includes the statute or regulation in force as of the date hereof,
together with all amendments and supplements thereto and any statute or
regulation substituted for such statute or regulation, unless the specific
language or the context of the reference herein clearly includes only the
statute or regulation in force as of the date hereof. A reference herein to a
governmental authority, department, board, commission or other public body or to
a public officer includes an entity or officer which or who succeeds to
substantially the same functions as those performed by such public body or
officer as of the date hereof, unless the specific language or the context of
the reference herein clearly includes only such public body or public officer as
of the date hereof.

 

48

 

 

Section 9.15   Right to Cure Defaults Under Indenture.

 

With regard to any default under the Indenture concerning which notice is given
to the Authority and the Company under the provisions of the Indenture, the
Authority hereby grants the Company full authority for the account of the
Authority to perform any covenant or obligation alleged in said notice to
constitute such default, in the name and stead of the Authority with full power
to do any and all things and acts to the same extent that the Authority could do
and perform any such things and acts and with power of substitution.

 

Section 9.16   Application of New Jersey Contractual Liability Act.

 

Notwithstanding anything to the contrary contained herein, the foregoing is
subject to the limitations of the provisions of the New Jersey Contractual
Liability Act, N.J.S.A. 59:13-1 et seq. and the New Jersey Tort Claims Act,
N.J.S.A. 59:2-1, et seq. While the New Jersey Contractual Liability Act,
N.J.S.A. 59:13-1, et seq. is not applicable by its terms to claims arising under
contracts with the Authority, the Company hereby agrees that such statute
(except N.J.S.A. 59:13-9) shall be applied to all claims arising against the
Authority under this Agreement.

 

49

 

 

[signature page to Loan Agreement]

 

IN WITNESS WHEREOF, the Authority has caused this Agreement to be executed in
its name and its corporate seal to be hereunto affixed and attested by its duly
authorized officer, all as of the date first above written.

 

(SEAL) NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY       Attest: By:       John J.
Rosenfeld     Director – Bonds and Incentives

 

By:       Richard T. LoCascio     Assistant Secretary  

 

(Signature Page - Loan Agreement)

 

 

 

 

[signature page to Loan Agreement]

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and its corporate seal to be hereunto affixed by its duly authorized
officers, all as of the date first above written.

 

  BAYONNE INDUSTRIES, INC.         By:     Name: John Siragusa   Title: Chief
Banking Officer         By:     Name: James May   Title: Senior Vice
President-Treasurer and Chief Financial Officer         IMTT-BAYONNE         By:
    Name: John Siragusa   Title: Chief Banking Officer         By:     Name:
James May   Title: Senior Vice President-Treasurer and Chief Financial Officer  
      IMTT-BC         By:     Name: John Siragusa   Title: Chief Banking Officer
        By:     Name: James May   Title: Senior Vice President-Treasurer and
Chief Financial Officer

 

(Signature Page - Loan Agreement)

 

 

 

 

JOINDER OF ITT HOLDINGS LLC

 

ITT HOLDINGS LLC executes this Joinder solely for the purposes of agreeing to
the agreements, covenants and terms contained in this Agreement where it is
expressly referenced.

 

  ITT HOLDINGS LLC       By:     Name:   Title:       By:     Name:   Title:

 

(Signature Page - Loan Agreement)

 

 

 

